Exhibit 10.1

 

EXECUTION VERSION

 

COLLATERAL AGREEMENT

 

DATED AS OF JUNE 8, 2018

 

AMONG

 

VIVUS, INC.,
as Issuer,

 

THE OTHER GRANTORS FROM TIME TO TIME PARTY HERETO,

 

U.S. BANK NATIONAL ASSOCIATION,
as Trustee,

 

and

 

U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

Article I DEFINITIONS; RULES OF CONSTRUCTION

1

 

 

Section 1.1

Terms Defined in UCC

1

Section 1.2

Definitions of Certain Terms Used Herein

1

Section 1.3

Rules of Construction

7

 

 

 

Article II GRANT OF SECURITY INTEREST

8

 

 

Section 2.1

Grant of Security Interest

8

 

 

 

Article III REPRESENTATIONS AND WARRANTIES

10

 

 

Section 3.1

Validity and Priority of Security Interest

10

Section 3.2

Location of Collateral

10

Section 3.3

Exact Names

11

Section 3.4

Accounts and Chattel Paper

11

Section 3.5

Documents, Instruments, and Chattel Paper

11

Section 3.6

Proprietary Rights

11

Section 3.7

Investment Property

11

Section 3.8

Commercial Tort Claims

12

Section 3.9

Bank Accounts

12

Section 3.10

Perfection Certificate

12

Section 3.11

Title to Real Estate

13

Section 3.12

Leases of Property

13

Section 3.13

Trade Names

13

Section 3.14

No Financing Statements or Security Agreements

13

Section 3.15

Location for Purposes of the UCC

13

 

 

 

Article IV COVENANTS

13

 

 

Section 4.1

General

14

Section 4.2

Perfection and Protection of Security Interest

15

Section 4.3

Accounts

17

Section 4.4

Maintenance of Property

18

Section 4.5

Investment Property

18

Section 4.6

Proprietary Rights

20

Section 4.7

Inventory

21

Section 4.8

Commercial Tort Claims

21

Section 4.9

No Interference

22

Section 4.10

Insurance

22

Section 4.11

Condemnation

22

Section 4.12

Further Assurances

23

 

i

--------------------------------------------------------------------------------


 

Section 4.13

Certain Post-Closing Obligations

25

 

 

 

Article V REMEDIES

25

 

 

Section 5.1

Remedies

25

Section 5.2

Contingent Grant of Intellectual Property License

27

Section 5.3

Application of Proceeds

28

 

 

 

Article VI CONCERNING THE COLLATERAL AGENT

28

 

 

Section 6.1

Reliance by Collateral Agent; Indemnity Against Liabilities

28

Section 6.2

Exercise of Remedies

29

Section 6.3

Authorized Investments

29

Section 6.4

Bankruptcy Proceedings

29

 

 

 

Article VII COLLATERAL AGENT AND TRUSTEE RIGHTS, DUTIES AND LIABILITIES;
ATTORNEY IN FACT; PROXY

30

 

 

Section 7.1

The Collateral Agent’s and the Trustee’s Rights, Duties and Liabilities

30

Section 7.2

Right to Cure

31

Section 7.3

Confidentiality

31

Section 7.4

Power of Attorney

32

Section 7.5

Proxy

33

Section 7.6

Nature of Appointment; Limitation of Duty

33

Section 7.7

Additional Matters Relating to the Collateral Agent

33

Section 7.8

Appointment of Co-Collateral Agent

36

 

 

 

Article VIII GENERAL PROVISIONS

36

 

 

Section 8.1

Notices

36

Section 8.2

Waiver of Notices

37

Section 8.3

Limitation on Collateral Agent’s and Other Secured Parties’ Duty with Respect to
the Collateral

37

Section 8.4

Compromises and Collection of Collateral

38

Section 8.5

Specific Performance of Certain Covenants

38

Section 8.6

Cumulative Remedies; No Prior Recourse to Collateral

39

Section 8.7

Limitation by Law; Severability of Provisions

39

Section 8.8

Reinstatement

39

Section 8.9

Binding Effect

40

Section 8.10

Survival of Representations

40

Section 8.11

Guaranties; Third Party Joinder

40

Section 8.12

Captions

40

Section 8.13

Termination and Release

40

Section 8.14

Entire Agreement

40

 

ii

--------------------------------------------------------------------------------


 

Section 8.15

Governing Law; Jurisdiction; Consent to Service of Process

41

Section 8.16

Waiver of Jury Trial

41

Section 8.17

Indemnity

41

Section 8.18

Limitation of Liability

42

Section 8.19

Currency of Account; Conversion of Currency; Foreign Exchange Restrictions

42

Section 8.20

Counterparts

44

Section 8.21

Amendments

44

Section 8.22

Conflicts with Other Agreements

44

Section 8.23

Incorporation by Reference

44

Section 8.24

English Language

44

 

Schedule 1.2:

UCC Filing Offices

Schedule 3.1:

Mortgage Filing Offices

Schedule 3.12:

Leased Property

Schedule 3.15:

Location of Grantor

Schedule 4.13:

Certain Post-Closing Obligations

 

 

Exhibit A:

Form of Perfection Certificate

Exhibit B:

Form of Amendment

Exhibit C:

Form of Supplement

 

iii

--------------------------------------------------------------------------------


 

COLLATERAL AGREEMENT

 

THIS COLLATERAL AGREEMENT (as amended, extended, renewed, restated,
supplemented, waived or otherwise modified from time to time, this “Agreement”)
is entered into as of June 8, 2018 by and among VIVUS, INC., a Delaware
corporation, (the “Issuer”), any other GRANTOR (as defined below) from time to
time party hereto, U.S. BANK NATIONAL ASSOCIATION, in its capacity as trustee
(and its successors under the Indenture (as defined below), in such capacity,
the “Trustee”), and U.S. BANK NATIONAL ASSOCIATION, in its capacity as
collateral agent for the Secured Parties (as defined below) (and its successors
under the Indenture, in such capacity, the “Collateral Agent”).

 

PRELIMINARY STATEMENT

 

WHEREAS, pursuant to the terms, conditions and provisions of (a) the Indenture
dated as of the date hereof (as amended, extended, renewed, restated,
supplemented, waived or otherwise modified from time to time, the “Indenture”)
among the Issuer, the Guarantors (as defined below) from time to time party
thereto, the Trustee and the Collateral Agent and (b) each Purchase Agreement
dated the date hereof (collectively, and as amended, extended, renewed,
restated, supplemented, waived or otherwise modified from time to time, the
“Purchase Agreements”) among the Issuer and each purchaser party thereto
(collectively, the “Purchasers”), the Issuer may issue up to $120,000,000
aggregate principal amount of Securities (as defined below), which will be
guaranteed on a senior secured basis by each of the Guarantors;

 

WHEREAS, the Issuer is executing and delivering this Agreement pursuant to the
terms of the Indenture to induce the Trustee and the Collateral Agent to enter
into the Indenture and, pursuant to the terms of the Purchase Agreements, to
induce the Purchasers to purchase the Securities; and

 

WHEREAS, the Issuer has duly authorized the execution and delivery of, and
performance of obligations under, this Agreement by it.

 

NOW, THEREFORE, for and in consideration of the premises and of the mutual
covenants herein contained, and in order to induce the Trustee and the
Collateral Agent to enter into the Indenture and the Purchasers to purchase the
Securities, the Issuer, each other Grantor that becomes bound hereby and the
Collateral Agent, on behalf of itself and each Secured Party (and each of their
respective successors or assigns), hereby agree as follows:

 

ARTICLE I
DEFINITIONS; RULES OF CONSTRUCTION

 

Section 1.1                                    Terms Defined in UCC. Terms
defined in the UCC (as defined below) that are not otherwise defined in this
Agreement are used herein as defined in the UCC.

 

Section 1.2                                    Definitions of Certain Terms Used
Herein. As used in this Agreement, the following terms have the following
meanings:

 

“Account” means “account”, as defined in Article 9 of the Uniform Commercial
Code.

 

1

--------------------------------------------------------------------------------


 

“Account Control Agreement” means any account control agreement, account pledge,
charge over accounts or similar agreement, which, in each case, is in form and
substance reasonably satisfactory to the Collateral Agent (it being agreed that
any agreement that shall require the Collateral Agent to indemnify any
institution in its individual capacity shall not be reasonably acceptable to the
Collateral Agent) and to counsel to the initial purchasers of the Securities.

 

“Account Debtor” means each Person obligated on an Account, Chattel Paper or
General Intangible.

 

“Affiliate” has the meaning assigned to such term in the Indenture.

 

“After-Acquired Property” has the meaning assigned to such term in the
Indenture.

 

“Agreement” has the meaning assigned to such term in the preamble.

 

“Amendment” has the meaning specified in Section 4.2(a).

 

“Bankruptcy Proceeding” means, with respect to any Person, a general assignment
by such Person for the benefit of its creditors, or the institution by or
against such Person of any proceeding seeking relief as debtor, or seeking to
adjudicate such Person as bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment or composition of such Person or its debts, under any
law or regulation relating to bankruptcy, insolvency, reorganization or relief
of debtors, or seeking appointment of a receiver, trustee, custodian or other
similar official for such Person or for any substantial part of its property,
including a Luxembourg Insolvency Event.

 

“Base Currency” has the meaning specified in Section 8.19(b)(i).

 

“Cash Equivalents” has the meaning assigned to such term in the Indenture.

 

“Chattel Paper” means any “chattel paper”, as such term is defined in the UCC,
now owned or hereafter acquired by any Person and, in any event, shall include
all Electronic Chattel Paper and Tangible Chattel Paper.

 

“Co-Collateral Agent” means a financial institution appointed by the Collateral
Agent in accordance with Section 7.7(a) and Section 7.8 to act as co-collateral
agent for the Secured Parties.

 

“Collateral” has the meaning specified in Section 2.1.

 

“Collateral Agent” has the meaning assigned to such term in the preamble.

 

“Collateral Agent’s Liens” means the Liens on the Collateral granted to the
Collateral Agent (or any Co-Collateral Agent), for the benefit of the Secured
Parties, pursuant to this Agreement and the other Indenture Documents.

 

2

--------------------------------------------------------------------------------


 

“Commercial Tort Claims” means, with respect to a Person, all of such Person’s
now owned or hereafter acquired “commercial tort claims”, as defined by the UCC,
identified on Schedule 12 to any Perfection Certificate and as specifically
identified hereinafter, and, in any event, shall include any claim now owned or
hereafter acquired by any Person, arising in tort, with respect to which:
(a) the claimant is an organization; or (b) the claimant is an individual and
the claim (i) arose in the course of the claimant’s business or profession and
(ii) does not include damages arising out of personal injury to or the death of
an individual.

 

“Confidential Information” has the meaning specified in Section 7.3(b).

 

“Confidential Parties” has the meaning specified in Section 7.3(c).

 

“Control” has the meaning assigned to such term in Article 8 of the UCC or, if
applicable, in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

 

“Copyright, Patent and Trademark Agreements” has the meaning assigned to such
term in the Indenture.

 

“Default” has the meaning assigned to such term in the Indenture.

 

“Effective Date” means the date of this Agreement.

 

“Electronic Chattel Paper” means any “electronic chattel paper”, as such term is
defined in the UCC, now owned or hereafter acquired by any Person.

 

“Equipment” means, with respect to a Person, all of such Person’s now owned and
hereafter acquired machinery, “equipment”, as defined by the Uniform Commercial
Code, furniture, furnishings, fixtures and other tangible personal property
(except Inventory (as defined in the Uniform Commercial Code)), including
rolling stock with respect to which a certificate of title has been issued,
aircraft, dies, tools, jigs and office equipment, as well as all of such types
of property leased by such Person and all of such Person’s rights and interests
with respect thereto under such leases (including options to purchase), together
with all present and future additions and accessions thereto, replacements
therefor, component and auxiliary parts and supplies used or to be used in
connection therewith and all substitutes for any of the foregoing, and all
manuals, drawings, instructions, warranties and rights with respect thereto,
wherever any of the foregoing is located.

 

“Equity Interests” has the meaning assigned to such term in the Indenture.

 

“Event of Default” has the meaning assigned to such term in the Indenture.

 

“Excluded Assets” has the meaning assigned to such term in the Indenture.

 

“Fair Market Value” has the meaning assigned to such term in the Indenture.

 

“Filing Office” means, with respect to each Grantor, the office specified on
Schedule 1.2 and, if applicable, any other appropriate office of the state or
other jurisdiction where such Grantor is “located” (as such term is used in
Section 9-307 of Article 9 of the UCC).

 

3

--------------------------------------------------------------------------------


 

“Financial Assets” means any “financial asset”, as such term is defined in the
UCC, now owned or hereafter acquired by any Person.

 

“Foreign Security Documents” means any Security Document entered into after the
date hereof that is governed by the laws of a jurisdiction other than U.S.
federal laws or the laws of any U.S. state.

 

“General Intangibles” means, with respect to a Person, all of such Person’s now
owned or hereafter acquired “general intangibles”, as defined in the UCC,
including payment intangibles, choses in action and causes of action and all
other intangible personal property of such Person of every kind and nature
(other than Accounts), including all contract rights, Proprietary Rights,
corporate or other business records, inventions, designs, blueprints, plans,
specifications, patents, patent applications, trademarks, service marks, trade
names, trade secrets, goodwill, copyrights, computer software, customer lists,
registrations, licenses, franchises, tax refund claims, any funds that may
become due to such Person in connection with the termination of any employee
benefit plan or any rights thereto and any other amounts payable to such Person
from any employee benefit plan, rights and claims against carriers and shippers,
rights to indemnification, business interruption insurance and proceeds thereof,
property, casualty or any similar type of insurance and any proceeds thereof,
proceeds of insurance covering the lives of key employees on which such Person
is beneficiary, rights to receive dividends, distributions, cash, instruments
and other property in respect of or in exchange for pledged Equity Interests or
Investment Property, and any letter of credit, guarantee, claim, security
interest or other security held by or granted to such Person.

 

“Governmental Authority” has the meaning assigned to such term in the Indenture.

 

“Grantors” means the Issuer and any other Person that becomes a party to this
Agreement as a Grantor after the Effective Date.

 

“Guarantor” has the meaning assigned to such term in the Indenture.

 

“Holder” has the meaning assigned to such term in the Indenture.

 

“Indebtedness” has the meaning assigned to such term in the Indenture.

 

“Indemnified Liabilities” has the meaning specified in Section 8.17.

 

“Indemnified Person” has the meaning specified in Section 8.17.

 

“Indenture” has the meaning assigned to such term in the Preliminary Statement.

 

“Indenture Documents” means (a) the Indenture, (b) the Securities, (c) each
other Security Document, including this Agreement, and (d) any other related
documents or instruments executed and delivered pursuant to or in connection
with any of the foregoing documents, in each case, as such agreements may be
amended, extended, renewed, restated, supplemented, waived or otherwise modified
from time to time.

 

4

--------------------------------------------------------------------------------


 

“Intercompany Obligations” means, collectively, all indebtedness, obligations
and other amounts at any time owing to any Grantor from any of such Grantor’s
Subsidiaries or Affiliates and all interest, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such indebtedness, obligations or
other amounts.

 

“Inventory” means, with respect to a Person, all of such Person’s now owned and
hereafter acquired “inventory”, as defined in the UCC, goods and merchandise,
wherever located, in each case to be furnished under any contract of service or
held for sale or lease, all returned goods, raw materials, work-in-process,
finished goods (including embedded software), other materials and supplies of
any kind, nature or description that are used or consumed in such Person’s
business or used in connection with the packing, shipping, advertising, selling
or finishing of such goods, merchandise and other property, and all documents of
title or other documents representing them.

 

“Investment Property” means, with respect to a Person, all of such Person’s
right, title and interest in and to any and all “investment property”, as
defined in the UCC, including all (a) securities, whether certificated or
uncertificated, (b) securities entitlements, (c) securities accounts,
(d) commodity contracts, (e) commodity accounts and (f) Equity Interests,
together with all other units, shares, partnership interests, membership
interests, membership rights, Equity Interests, rights or other equivalent
evidences of ownership (howsoever designated) issued by any Person.

 

“Investment Property Issuer” has the meaning specified in Section 4.2(d).

 

“Issuer” has the meaning assigned to such term in the preamble.

 

“Judgment Currency” has the meaning specified in Section 8.19(b)(i).

 

“Lien” has the meaning assigned to such term in the Indenture.

 

“Majority Holders” means, at any time, the Holders of a majority of the
aggregate principal amount of the Securities then outstanding.

 

“Material Adverse Effect” has the meaning assigned to such term in the Purchase
Agreements.

 

“Mortgaged Properties” means, initially, the owned and leased real properties
and real property interests of any Grantor specified on Schedule 16 to any
Perfection Certificate of such Grantor, and shall include each other parcel of
real property and improvements thereto with respect to which a Mortgage is
granted pursuant to Section 4.12(b).

 

“Mortgages” means the mortgages, deeds of trust, assignments of leases and
rents, modifications and other security documents in favor of the Collateral
Agent, for the benefit of itself and the other Secured Parties, by which the
Grantors have granted to the Collateral Agent, as security for the Obligations,
a Lien upon Real Estate.

 

5

--------------------------------------------------------------------------------


 

“Obligations” means all obligations of every nature of each Grantor under the
Indenture Documents from time to time owed to the Trustee, any Holder of
Securities, the Collateral Agent and any other Secured Party, whether for
principal, interest (including interest that, but for the filing of a petition
in any Bankruptcy Proceeding with respect to such Grantor, would have accrued on
any Obligation, whether or not a claim is allowed or allowable against such
Grantor for such interest in such proceeding), premium, fees, expenses,
indemnification, performance or otherwise.

 

“Officer” has the meaning assigned to such term in the Indenture.

 

“Officers’ Certificate” has the meaning assigned to such term in the Indenture.

 

“Opinion of Counsel” has the meaning assigned to such term in the Indenture.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit A, completed and supplemented with the schedules and attachments
contemplated thereby, delivered by any Grantor, including as amended by any
certificate subsequently delivered pursuant to Section 4.1(e) or
Section 4.12(a).

 

“Permitted Encumbrances” has the meaning assigned to such term in the applicable
Mortgage.

 

“Permitted Liens” has the meaning assigned to such term in the Indenture.

 

“Person” has the meaning assigned to such term in the Indenture.

 

“Pledged Collateral” has the meaning specified in Section 4.5(c).

 

“Proprietary Rights” means, with respect to a Person, all of such Person’s now
owned and hereafter arising or acquired new drug applications or abbreviated new
drug applications (or equivalent non-U.S. applications), including those new
drug applications or abbreviated new drug applications (and equivalent non-U.S.
applications) that are owned as of the date hereof set forth on Schedule 6 of
any Perfection Certificate, and any licenses, franchises, permits, patents,
patent rights, copyrights, works that are the subject matter of copyrights,
trademarks, service marks, trade names, trade styles, patent, trademark and
service mark applications, and all licenses and rights related to any of the
foregoing, and all other rights under any of the foregoing, all extensions,
renewals, reissues, divisions, continuations and continuations in part of any of
the foregoing, and all rights to sue for past, present and future infringement
of any of the foregoing.

 

“Purchase Agreements” has the meaning assigned to such term in the Preliminary
Statement.

 

“Purchasers” has the meaning assigned to such term in the Preliminary Statement.

 

“Real Estate” means, with respect to any Person, all of such Person’s now or
hereafter owned or leased estates in real property, including all fees,
leaseholds and future

 

6

--------------------------------------------------------------------------------


 

interests, together with all of such Person’s now and hereafter owned or leased
interests in the improvements thereon, the fixtures attached thereto and the
easements appurtenant thereto.

 

“Related Person” means, with respect to any specified Person, such Person’s
Affiliates and the respective officers, directors, employees, agents, advisors
and attorneys-in-fact of such Person and its Affiliates.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

 

“Restricted Subsidiary” has the meaning assigned to such term in the Indenture.

 

“Secured Parties” means (a) the Collateral Agent (including any Co-Collateral
Agent), (b) each Holder of Securities, (c) the beneficiaries of each
indemnification obligation undertaken by any Grantor under any Indenture
Document, (d) the Trustee and (e) the successors and permitted assigns of each
of the foregoing.

 

“Securities” has the meaning assigned to such term in the Indenture.

 

“Security Documents” has the meaning assigned to such term in the Indenture.

 

“Subsidiary” has the meaning assigned to such term in the Indenture.

 

“Tangible Chattel Paper” means any “tangible chattel paper”, as such term is
defined in the UCC, now owned or hereafter acquired by any Person.

 

“Trustee” has the meaning assigned to such term in the preamble.

 

“UCC” means the Uniform Commercial Code (or any successor statute), as in effect
from time to time, of the State of New York or of any other state the laws of
which are required as a result thereof to be applied in connection with the
creation or perfection of security interests.

 

Section 1.3                                    Rules of Construction. Unless the
context otherwise requires:

 

(a)                                 a term has the meaning assigned to it;

 

(b)                                 the word “or” is not exclusive;

 

(c)                                  the word “including” means including
without limitation, and any item or list of items set forth following the word
“including”, “include” or “includes” in this Agreement is set forth only for the
purpose of indicating that, regardless of whatever other items are in the
category in which such item or items are “included”, such item or items are in
such category and shall not be construed as indicating the items in the category
in which such item or items are “included” are limited to such item or items
similar to such items;

 

7

--------------------------------------------------------------------------------


 

(d)                                 all references in this Agreement to any
designated “Article”, “Section”, “Exhibit”, “Schedule”, definition and other
subdivision are to the designated Article, Section, Exhibit, Schedule,
definition and other subdivision, respectively, of this Agreement;

 

(e)                                  all references in this Agreement to (i) the
words “herein”, “hereof” and “hereunder” and other words of similar import refer
to this Agreement as a whole and not to any particular Article, Section,
Exhibit, Schedule and other subdivision, respectively, and (ii) the term “this
Agreement” means this Agreement as a whole, including the Exhibits and
Schedules;

 

(f)                                   words in the singular include the plural
and words in the plural include the singular;

 

(g)                                  “$” and “U.S. Dollars” each refers to
United States dollars, or such other money of the United States of America that
at the time of payment is legal tender for payment of public and private debts;

 

(h)                                 the words “asset” or “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights;

 

(i)                                     unless otherwise specified, all
references to an agreement or other document include references to such
agreement or document as from time to time amended, restated, reformed,
supplemented or otherwise modified in accordance with the terms thereof (subject
to any restrictions on such amendments, restatements, reformations, supplements
or modifications set forth herein);

 

(j)                                    all references to any Person shall be
construed to include such Person’s successors and permitted assigns (subject to
any restrictions on assignment, transfer or delegation set forth herein), and
any reference to a Person in a particular capacity excludes such Person in other
capacities; and

 

(k)                                 the word “will” shall be construed to have
the same meaning and effect as the word “shall”.

 

ARTICLE II
GRANT OF SECURITY INTEREST

 

Section 2.1                                    Grant of Security Interest. As
security for the Obligations, each Grantor hereby grants to the Collateral
Agent, for the benefit of the Secured Parties, a continuing security interest in
and lien on such Grantor’s right, title and interest in and to all of the
following property and assets of such Grantor, whether now owned or existing or
hereafter acquired or arising, regardless of where located:

 

(a)                                 all Accounts (including any credit
enhancement therefor) and Intercompany Obligations;

 

(b)                                 all Chattel Paper;

 

8

--------------------------------------------------------------------------------


 

(c)                                  all Commercial Tort Claims;

 

(d)                                 all contract rights, leases, letters of
credit, letter-of-credit rights, instruments, promissory notes, documents and
documents of title;

 

(e)                                  all Financial Assets;

 

(f)                                   all Equipment;

 

(g)                                  all General Intangibles (other than, for
the avoidance of doubt, any net operating losses of the Issuer);

 

(h)                                 all Investment Property;

 

(i)                                     all Inventory;

 

(j)                                    all money, cash, cash equivalents and
securities;

 

(k)                                 all deposit accounts, securities accounts,
commodity accounts, credits and balances with, and other claims against, any
financial institution with which such Grantor maintains deposits;

 

(l)                                     all books, records and other property
related to or referring to any of the foregoing, including books, records,
account ledgers, data processing records, computer software and other property,
and General Intangibles at any time evidencing or relating to any of the
foregoing;

 

(m)                             all supporting obligations in respect of any of
the foregoing;

 

(n)                                 all other items, kinds and types of personal
property, tangible or intangible, of whatever nature, and regardless of whether
the creation or perfection or effect of perfection or non-perfection of a
security interest therein is governed by the UCC of any particular jurisdiction
or by another applicable treaty, convention, statute, law or regulation of any
applicable jurisdiction; and

 

(o)                                 all accessions to, substitutions for and
replacements, products and proceeds of any of the foregoing, including
After-Acquired Property, proceeds of any insurance policies, claims against
third parties, and condemnation or requisition payments with respect to all or
any of the foregoing.

 

All of the foregoing, and all other property of the Grantors in which a Secured
Party may at any time be granted a Lien to secure the Obligations, are herein
collectively referred to as the “Collateral”; provided, however, that,
notwithstanding anything herein to the contrary, the Collateral shall not
include, and the security interest shall not attach to, any and all Excluded
Assets; provided further, however, that, to the extent any property or asset
ceases to constitute an Excluded Asset (other than any net operating losses of
the Issuer) as a result of its being pledged to secure any Indebtedness (other
than the Securities or the Guarantees), the security interest in such property
or asset shall be deemed to have been granted hereunder immediately prior to the

 

9

--------------------------------------------------------------------------------


 

pledge of such property or asset to secure such Indebtedness. The exclusion of
net operating losses from the Collateral shall not, and shall not be deemed to,
impair or adversely affect the exercise of any right or remedy otherwise
available to the Collateral Agent hereunder or under any Security Document.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

The Grantors, jointly and severally, represent and warrant to the Collateral
Agent, for the benefit of the Secured Parties, as of the Effective Date and the
date on which any Securities are issued, as follows:

 

Section 3.1                                    Validity and Priority of Security
Interest.

 

(a)                                 This Agreement and the other applicable
Security Documents are effective to create in favor of the Collateral Agent, for
the ratable benefit of the Secured Parties, a legal, valid and enforceable
security interest in the Collateral and the proceeds thereof and (i) when the
Pledged Collateral is delivered to the Collateral Agent, the Lien created under
this Agreement and the other applicable Security Documents shall constitute a
fully perfected Lien on and in all right, title and interest of the Grantors in
such Pledged Collateral, in each case prior and superior in right to any other
Person and (ii) when financing statements in appropriate form are filed in the
Filing Offices, the Lien created under this Agreement and the other applicable
Security Documents will constitute a fully perfected Lien on and in all right,
title and interest of the Grantors in such Collateral in which a security
interest can be perfected by filing a financing statement (subject to Permitted
Liens) in the United States, in each case prior and superior in right to any
other Person with respect to such perfection, subject only to a prior ranking
lien in respect of the Permitted Liens set forth in clauses (8), (9) and (16)
and (as it relates to the foregoing clauses) clauses (19) and (30) of the
definition thereof.

 

(b)                                 If and when entered into, the Mortgages are
effective to create in favor of the Collateral Agent, for the ratable benefit of
the Secured Parties, a legal, valid and enforceable Lien on all of the Grantors’
right, title and interest in and to the Mortgaged Property thereunder and the
proceeds thereof, and when the Mortgages are filed in the offices specified on
Schedule 3.1, the Mortgages shall constitute a fully perfected, first priority
Lien on and in all right, title and interest of the Grantors in such Mortgaged
Property and the proceeds thereof, in each case prior and superior in right to
any Person, subject to Permitted Encumbrances.

 

Section 3.2                                    Location of Collateral. Such
Grantor’s Perfection Certificate contains a correct and complete list of each
Grantor’s jurisdiction of organization or incorporation (as applicable), the
location of its books and records, the locations of the Collateral (other than
Inventory being toll processed or that is in transit, consignments of Inventory
not in excess of $500,000, rolling stock, Collateral in the Collateral Agent’s
possession, equipment in transit and equipment at other locations for purposes
of maintenance or repair), and the locations of all of its other places of
business. Such Grantor’s Perfection Certificate correctly identifies any of such
facilities and locations that are not owned by such Grantor and sets forth the
names of the owners and lessors or sublessors of such facilities and locations.

 

10

--------------------------------------------------------------------------------


 

Section 3.3                                    Exact Names. The name in which
each Grantor has executed this Agreement is the exact name as it appears in such
Grantor’s organizational documents, as amended, as filed with such Grantor’s
jurisdiction of organization or incorporation (as applicable). Except as set
forth on such Grantor’s Perfection Certificate or as permitted by the Indenture
or this Agreement, since the date of its organization, no Grantor has been known
by or used any other corporate or fictitious name, been a party to any merger or
consolidation or acquired all or substantially all of the assets of any Person.

 

Section 3.4                                    Accounts and Chattel Paper. The
names of the obligors, amounts owing, due dates and other information with
respect to each Grantor’s Accounts and Chattel Paper that are Collateral are and
will be correctly stated, in all material respects, at the time furnished, in
all records of such Grantor relating thereto and in all invoices furnished to
the Collateral Agent by such Grantor from time to time.

 

Section 3.5                                    Documents, Instruments, and
Chattel Paper. All documents, instruments and Chattel Paper of each Grantor
describing, evidencing or constituting Collateral, and all signatures and
endorsements thereon, are and will be complete, valid and genuine in all
material respects. All goods evidenced by such documents, instruments and
Chattel Paper are and will be owned by such Grantor free and clear of all Liens
(subject to Permitted Liens). If any Grantor retains possession of any Chattel
Paper or other instruments, at the Collateral Agent’s request upon an Event of
Default, such Chattel Paper or instruments shall be marked with the following
legend: “This writing and the obligations evidenced or served hereby are subject
to the security interest of U.S. Bank National Association, as Collateral Agent,
for the benefit of the Collateral Agent and certain other secured parties.”

 

Section 3.6                                    Proprietary Rights. To the best
of such Grantor’s knowledge, no Proprietary Rights, slogan or other advertising
device, product, process, method, substance, part or other material now employed
by any Grantor infringes any valid and enforceable rights held by any other
Person, which infringement could reasonably be expected to have a Material
Adverse Effect. No claim or litigation regarding any of the foregoing is pending
against any Grantor or threatened in a writing received by any Grantor.

 

Section 3.7                                    Investment Property.

 

(a)                                 Schedule 7 of each Grantor’s Perfection
Certificate sets forth a correct and complete list of all of the Investment
Property owned by such Grantor, other than, in the case of Investment Property
that does not constitute Equity Interests of a Subsidiary, any Investment
Property with a value of less than $75,000 on an individual basis. Each Grantor
is the legal and beneficial owner of such Investment Property, as so identified,
free and clear of any Lien (other than Permitted Liens), and has not sold,
granted any option with respect to, assigned or transferred, or otherwise
disposed of any of its rights or interests therein (other than pursuant to
Permitted Liens). Furthermore, (i) to such Grantor’s knowledge, all Investment
Property constituting an Equity Interest has been (to the extent such concepts
are relevant with respect to such Investment Property) duly authorized and
validly issued by the Investment Property Issuer thereof and are fully paid and
non-assessable, (ii) with respect to any certificates delivered to the
Collateral Agent representing an Equity Interest, either such certificates are
securities as defined in Article 8 of the UCC as a result of actions by the
Investment Property Issuer thereof or

 

11

--------------------------------------------------------------------------------


 

otherwise, or, if such certificates are not securities as defined in Article 8
of the UCC, such Grantor has taken all necessary steps to perfect the security
interest of the Collateral Agent for the benefit of the Secured Parties therein
as a General Intangible, and (iii) to such Grantor’s knowledge, all Investment
Property that represents Indebtedness owed to any Grantor has been duly
authorized, authenticated or issued and delivered by the Investment Property
Issuer of such Indebtedness is the legal, valid and binding obligation of such
Investment Property Issuer and such Investment Property Issuer is not in default
thereunder.

 

(b)                                 To the best of such Grantor’s knowledge,
(i) none of the Investment Property that constitutes Collateral has been issued
or transferred in violation in any material respect of the securities
registration, securities disclosure or similar laws of any jurisdiction to which
such issuance or transfer may be subject and (ii) none of such Investment
Property is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Investment Property hereunder, the sale or disposition thereof pursuant
hereto or the exercise by the Collateral Agent of rights and remedies hereunder.

 

(c)                                  To the extent any Grantor is an Investment
Property Issuer: (i) the owners of the Investment Property Issuer’s Equity
Interests that are Grantors and the ownership interest of each such owner in the
Investment Property Issuer are as set forth on the applicable Perfection
Certificate, and each such owner is the registered owner thereof on the books of
the Investment Property Issuer, consents to the Lien of the Collateral Agent
hereunder or under any other Security Document and waives any restriction or
limitation in any agreement that would otherwise prohibit or limit such Lien;
(ii) the Investment Property Issuer acknowledges the Collateral Agent’s Lien;
(iii) to the extent required to perfect the Collateral Agent’s Liens, such
security interest, collateral assignment, lien and pledge in favor of the
Collateral Agent has been registered on the books of the Investment Property
Issuer for such purpose as of the date hereof; and (iv) the Investment Property
Issuer is not aware of any liens, restrictions or adverse claims that exist on
any such Investment Property other than the continuing security interest,
collateral assignment, lien and pledge in favor of the Collateral Agent granted
pursuant to Section 2.1.

 

Section 3.8                                    Commercial Tort Claims. No
Grantor holds any Commercial Tort Claims the recovery from which could
reasonably be expected to exceed $500,000, for which such Grantor has filed a
complaint in a court of competent jurisdiction, except as indicated on Schedule
11 of each Perfection Certificate.

 

Section 3.9                                    Bank Accounts. Section 9 of each
Perfection Certificate contains a complete and accurate list of all bank
accounts, including deposit accounts, securities accounts and commodity
accounts, other than any Excluded Assets, maintained by such Grantor with any
bank or other financial institution, broker, securities intermediary, commodity
intermediary or other Person.

 

Section 3.10                             Perfection Certificate. The Perfection
Certificates delivered by the Grantors have been duly prepared, completed and
executed and the information set forth therein is correct and complete, in all
material respects.

 

12

--------------------------------------------------------------------------------


 

Section 3.11                             Title to Real Estate. Each Grantor has
good, marketable and indefeasible title in fee simple to the Real Estate
identified on Schedule 12 to such Grantor’s Perfection Certificate as owned by
such Grantor and good and valid leasehold interest to the Real Estate identified
on such Schedule 12 as leased by such Grantor, in each case except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes. No part of the Mortgaged Property (a) has been materially damaged,
destroyed, condemned or abandoned or (b) is the subject of condemnation
proceedings.

 

Section 3.12                             Leases of Property. Schedule 3.12 sets
forth a correct and complete list of all leases and subleases of real or
personal property by each Grantor as lessee or sublessee (other than any
Excluded Assets, and other than any leases of personal property as to which it
is lessee or sublessee for which the value of such personal property is less
than $500,000), and all leases and subleases of real or personal property by
each Grantor as lessor or sublessor. Each of such leases and subleases is valid
and enforceable in accordance with its terms (except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws and to the
effect of general principles of equity whether applied by a court of law or
equity) and is in full force and effect, and, to the Grantors’ knowledge, no
default by any party to any such lease or sublease exists. Each Grantor party to
any lease of Real Estate between Grantors subordinates its right, title and
interest under such lease to the Lien of the Collateral Agent and agrees that
such lease shall, at the election of the Collateral Agent, so long as an Event
of Default has occurred and is continuing, be terminated by notice from the
Collateral Agent to such Grantors.

 

Section 3.13                             Trade Names. All trade names, business
names or corporate names under which any Grantor sells Inventory or creates
Accounts, or to which instruments in payment of Accounts are made payable, are
listed on Section 3 to each Perfection Certificate.

 

Section 3.14                             No Financing Statements or Security
Agreements. No financing statement or security agreement describing all or any
portion of the Collateral that has not lapsed or been terminated naming a
Grantor as debtor has been filed or is of record in any jurisdiction except for
(a) financing statements or security agreements naming the Collateral Agent on
behalf of the Secured Parties as the secured party, (b) financing statements in
connection with Permitted Liens and (c) those that are no longer effective.

 

Section 3.15                             Location for Purposes of the UCC. Each
Grantor’s location, determined in accordance with Section 9-307 of the UCC, is
identified opposite such Grantor’s name on Schedule 3.15 or is expressly
identified in the Perfection Certificate provided for such Grantor at the time
such Grantor becomes a party hereto.

 

ARTICLE IV
COVENANTS

 

From the date hereof, and thereafter until this Agreement is terminated, each
Grantor agrees as follows:

 

13

--------------------------------------------------------------------------------


 

Section 4.1                                    General.

 

(a)                                 Each Grantor shall maintain at all times
reasonably detailed, accurate (in all material respects) and updated books and
records pertaining to the Collateral and promptly furnish to the Collateral
Agent such information relating to the Collateral as the Collateral Agent shall
from time to time reasonably request.

 

(b)                                 The Collateral Agent may, and the Grantors
hereby authorize the Collateral Agent to, at any time and from time to time,
file financing statements, continuation statements and amendments thereto that
describe the Collateral as “all assets” or words of similar import and that
contain any other information required pursuant to Article 9 of the UCC for the
sufficiency of filing office acceptance of any financing statement, continuation
statement or amendment, and each Grantor agrees to furnish any such information
to the Collateral Agent promptly upon request. The Collateral Agent shall inform
the applicable Grantor of any such filing either prior to, or reasonably
promptly after, such filing. Each Grantor acknowledges that it is not authorized
to file any financing statement covering the Collateral or amendment or
termination statement with respect to any financing statement covering the
Collateral without the prior written consent of the Collateral Agent and agrees
that it will not do so without such consent, subject to (i) the Grantors’ rights
under Section 9-509(d)(2) of Article 9 of the UCC and (ii) financing statements
that may be filed, in accordance with the Indenture to perfect or release any
Permitted Liens.

 

(c)                                  Each Grantor shall, at any time and from
time to time, (i) notify, in form reasonably satisfactory to the Collateral
Agent, any warehouseman, bailee or any of such Grantor’s agents or processors
having possession of any Collateral consisting of Inventory or Equipment with a
Fair Market Value in excess of $500,000 (calculated based on such Grantor’s
estimate of the Fair Market Value of the Inventory or Equipment to be possessed
by such warehouseman, bailee, agent or processor over the course of any calendar
year on a weighted average basis) of the security interest of the Collateral
Agent in such Collateral (with a copy of such notice sent to the Collateral
Agent), (ii) use its commercially reasonable efforts to obtain an
acknowledgment, in form reasonably satisfactory to the Collateral Agent or
counsel to the Purchasers, from such warehouseman, bailee, agent or processor,
to the extent not already having otherwise entered into a subordination
agreement for the benefit of the Collateral Agent, stating that the
warehouseman, bailee, agent or processor holds such Collateral for the
Collateral Agent, and (iii) take such steps as are necessary or as the
Collateral Agent may reasonably request (A) for the Collateral Agent to obtain
“control” of any Investment Property, deposit accounts, securities accounts,
commodity accounts, letter-of-credit rights or Electronic Chattel Paper
constituting Collateral in excess of $50,000 (other than Investment Property
constituting Equity Interests of a Subsidiary for which no minimum dollar amount
shall apply), excluding any Excluded Assets, with any agreements establishing
control, including any Account Control Agreement, to be in form reasonably
satisfactory to the Collateral Agent, and (B) to otherwise ensure the continued
perfection and priority of the Collateral Agent’s security interest in any of
the Collateral (to the extent required hereunder) and of the preservation of its
rights therein. The $50,000 threshold described in clause (iii)(A) of the
preceding sentence as it relates to any deposit account, securities account or
commodity account shall be measured by reference to the closing balance of such
account as of each Business Day.

 

14

--------------------------------------------------------------------------------


 

(d)                                 Each Grantor agrees to use commercially
reasonable efforts to furnish to the Collateral Agent written notice of (i) any
change in (A) such Grantor’s name; (B) such Grantor’s state or other place of
organization, form of organization or location, as determined by Section 9-307
of the UCC, in each case at least fifteen (15) days prior thereto; or (C) such
Grantor’s Federal Taxpayer Identification Number or organizational
identification number assigned to it by its jurisdiction of incorporation or
formation; or (ii) the acquisition by such Grantor of any material property for
which additional filings or recordings are necessary to perfect and maintain the
Collateral Agent’s security interest therein (to the extent perfection of the
security interest in such property is required hereby or by the terms of the
Indenture). Each Grantor agrees not to effect or permit any change referred to
in the preceding sentence unless all filings are promptly made under the UCC or
other applicable law that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest (subject to Permitted Liens) in the Collateral for its benefit
and the benefit of the other Secured Parties.

 

(e)                                  No Grantor shall (i) maintain any
Collateral with a Fair Market Value in excess of $500,000 (other than Inventory
being toll processed, Inventory in transit, consignments of Inventory not in
excess of $500,000, rolling stock, equipment in transit between locations set
forth on such Grantor’s Perfection Certificate, equipment at other locations for
purposes of maintenance or repair and Collateral in the Collateral Agent’s
possession) at any location other than those locations listed on such Grantor’s
Perfection Certificate, (ii) otherwise change or add to any of such locations or
(iii) change the location of its jurisdiction of organization from the location
identified on such Grantor’s Perfection Certificate, unless in each case it
gives the Collateral Agent prompt written notice thereof (but in any event in
the case of clause (iii) not later than 10 days prior thereto) and executes or
authorizes the filing of any and all financing statements and other documents
that are necessary or that the Collateral Agent reasonably requests in
connection therewith. In the event any Grantor changes or adds any location of
Collateral, such Grantor shall prepare and promptly deliver to the Collateral
Agent a revised Perfection Certificate. Each Grantor agrees not to effect or
permit any change referred to in this Section 4.1(c) unless all filings are
promptly made under the UCC or other applicable law that are required in order
for the Collateral Agent to continue at all times following such change to have
a valid, legal and perfected security interest (subject to Permitted Liens) in
the Collateral for its benefit and the benefit of the other Secured Parties.

 

Section 4.2                                    Perfection and Protection of
Security Interest.

 

(a)                                 Each Grantor shall, at its expense, perform
all steps necessary or otherwise reasonably requested by the Collateral Agent
(at the direction of the Majority Holders) at any time to perfect, maintain,
protect and enforce the Collateral Agent’s Liens, including: (i) filing
financing statements or continuation statements in the respective Filing Office;
(ii) to the extent constituting Collateral, delivering to the Collateral Agent
the originals of all instruments, documents and Chattel Paper (in each case in
excess of $250,000), and all other Collateral of which the Collateral Agent is
required to have or of which it reasonably requests to have physical possession
in order to perfect and protect the Collateral Agent’s security interest
therein, duly pledged, endorsed or assigned to the Collateral Agent as provided
herein; (iii) delivering to the Collateral Agent a duly executed amendment to
this Agreement, in the form of Exhibit B (each, an “Amendment”), pursuant to
which such Grantor will pledge any additional Collateral that

 

15

--------------------------------------------------------------------------------


 

constitutes Commercial Tort Claims; (iv) upon the occurrence and during the
continuation of an Event of Default, delivering to the Collateral Agent
(A) warehouse receipts covering any portion of the Collateral located in
warehouses and for which warehouse receipts are issued, and (B) if requested by
the Collateral Agent, certificates of title reflecting the Collateral Agent’s
Liens covering any portion of the Collateral for which certificates of title
have been issued; (v) when an Event of Default exists, transferring Inventory to
warehouses or other locations designated by the Collateral Agent; (vi) upon the
occurrence and during the continuance of an Event of Default, delivering to the
Collateral Agent all letters of credit constituting Collateral on which such
Grantor is named beneficiary; and (vii) taking such other steps as are
reasonably deemed necessary or desirable by the Collateral Agent (acting at the
direction of the Majority Holders) to maintain, protect and enforce the
Collateral Agent’s Liens. To the extent permitted by any Requirement of Law, the
Collateral Agent may file, without any Grantor’s signature, one or more
financing statements disclosing the Collateral Agent’s Liens. Each Grantor
hereby authorizes the Collateral Agent to attach each Amendment to this
Agreement and agrees that all additional collateral set forth in such Amendments
shall be considered to be part of the Collateral.

 

(b)                                 If at any time any Collateral with a Fair
Market Value in excess of $500,000 is located at any operating facility of a
Grantor that is not owned by such Grantor, such Grantor shall, upon request, use
commercially reasonable efforts to obtain written landlord lien waivers or
subordinations, in form reasonably satisfactory to the Collateral Agent, of all
present and future Liens to which the owner or lessor of such premises may be
entitled to assert against such Collateral.

 

(c)                                  From time to time, each Grantor shall, upon
the Collateral Agent’s request, execute and deliver confirmatory written
instruments pledging to the Collateral Agent, for the benefit of the Secured
Parties, the Collateral with respect to such Grantor, but the failure to do so
shall not affect or limit any security interest or any other rights of the
Secured Parties in and to the Collateral with respect to such Grantor.

 

(d)                                 To the extent any Grantor is the owner of
any Investment Property that is Collateral (each such Person that issues any
such Investment Property being referred to herein as an “Investment Property
Issuer”) (x) with a Fair Market Value in excess of $500,000 or (y) constituting
Equity Interests, each Grantor that is the owner of any such Investment Property
agrees that it shall use its commercially reasonable efforts to cause the
Investment Property Issuer thereof to agree as follows with respect to such
Investment Property:

 

(i)                                     all such Investment Property issued by
such Investment Property Issuer, all warrants and all non-cash dividends and
other non-cash distributions in respect thereof at any time registered in the
name of, or otherwise deliverable to, any Grantor shall be delivered directly to
the Collateral Agent for the account of such Grantor;

 

(ii)                                  during the existence of any Event of
Default, upon notice by the Collateral Agent, all cash dividends, cash
distributions and other cash or cash equivalents in respect of such Investment
Property at any time payable or deliverable to any Grantor shall be delivered
directly to the Collateral Agent, for the account of the Secured Parties, at the
Collateral Agent’s address for notices set forth in Section 8.1; and

 

16

--------------------------------------------------------------------------------


 

(iii)                               with respect to any of such Investment
Property at any time constituting an uncertificated security as defined by the
UCC, such Investment Property Issuer will comply with instructions originated by
the Collateral Agent without further consent by the registered owner thereof.

 

Section 4.3                                    Accounts.

 

(a)                                 No Grantor shall re-date any invoice or sale
or make sales on extended dating or extend or modify such Account outside the
ordinary course of business.

 

(b)                                 (i) each Grantor shall notify the Collateral
Agent promptly of all offsets, deductions, defenses or counterclaims in excess
of $500,000 claimed by any Account Debtor with respect to such Account (not
including rebates, returns, discounts and chargebacks made or given in the
ordinary course of such Grantor’s business), and agrees to settle, contest or
adjust such dispute or claim at no expense to the Secured Parties; (ii) no
discount, credit or allowance shall be granted to any such Account Debtor,
except for discounts, credits and allowances made or given in the ordinary
course of such Grantor’s business (unless an Event of Default has occurred and
is continuing and the Collateral Agent has notified the applicable Grantor that
such exception is withdrawn); (iii) such Grantor shall promptly send the
Collateral Agent a copy of each credit memorandum in excess of $500,000 (not
including any credit memorandum that relates to rebates, returns, discounts and
chargebacks made or given in the ordinary course of such Grantor’s business);
and (iv) the Collateral Agent may, at all times when an Event of Default exists,
settle or adjust disputes and claims directly with such Account Debtor of any
Grantor for amounts and upon terms that the Collateral Agent shall consider
advisable.

 

(c)                                  If an Account Debtor returns to a Grantor
such Inventory involving an amount in excess of $500,000 (not including rebates,
returns, discounts and chargebacks made or given in the ordinary course of such
Grantor’s business), then: (i) unless an Event of Default exists and the
Collateral Agent has given notice to the applicable Grantor not to do so, such
Grantor shall promptly determine the reason for such return and shall issue a
credit memorandum to the Account Debtor in the appropriate amount; (ii) if an
Event of Default exists, such Grantor shall (A) hold such returned Inventory in
trust for the Collateral Agent, (B) segregate such returned Inventory from all
of its other property, (C) dispose of such returned Inventory solely according
to the Collateral Agent’s written instructions and (D) not issue any credits or
allowances with respect thereto without the Collateral Agent’s prior written
consent; and (iii) such Grantor shall promptly notify the Collateral Agent of
such return of Inventory, indicating the reasons for the return and the location
and condition of the returned Inventory. All returned Inventory of any Grantor
shall be subject to the Collateral Agent’s Liens thereon.

 

(d)                                 If any Grantor at any time holds or acquires
an interest in any Electronic Chattel Paper or any “transferable record”, as
that term is defined in Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction, such Grantor shall
promptly notify the Collateral Agent thereof and shall take such action as is
necessary to vest in the Collateral Agent Control under Section 9-105 of
Article 9 of the UCC of such Electronic Chattel Paper or control (to the extent
the meaning of “control” has not been clearly established under such provisions,
“control” in this paragraph shall have such meaning as the Collateral Agent

 

17

--------------------------------------------------------------------------------


 

shall reasonably specify in writing after consultation with the Issuer) under
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act, as so in effect in such jurisdiction, of such transferable record. The
Collateral Agent agrees with such Grantor that the Collateral Agent will
arrange, pursuant to procedures reasonably satisfactory to the Collateral Agent
and so long as such procedures will not result in the Collateral Agent’s loss of
Control or control, as applicable, which may be established to the satisfaction
of the Collateral Agent pursuant to the delivery to it by such Grantor of an
Officers’ Certificate or an Opinion of Counsel, for the Grantor to make
alterations to the Electronic Chattel Paper or transferable record permitted
under Section 9-105 of Article 9 of the UCC or, as the case may be, Section 201
of the Federal Electronic Signatures in Global and National Commerce Act or
Section 16 of the Uniform Electronic Transactions Act for a party in Control to
allow without loss of Control or control, as applicable, unless an Event of
Default has occurred and is continuing or would occur after taking into account
any action by such Grantor with respect to such Electronic Chattel Paper or
transferable record.

 

Section 4.4                                    Maintenance of Property. Except
as otherwise permitted hereunder or pursuant to the other Indenture Documents,
each Grantor shall maintain all of its property necessary or useful in the
conduct of its business, in reasonable operating condition and repair, ordinary
wear and tear and obsolescence excepted.

 

Section 4.5                                    Investment Property.

 

(a)                                 The Collateral Agent, on behalf of the
Secured Parties, shall hold certificated Investment Property that is Collateral
in the name of the applicable Grantor, endorsed or assigned in blank or in favor
of the Collateral Agent, but following the occurrence and during the continuance
of an Event of Default shall have the right (in its sole and absolute
discretion) to hold such Investment Property in its own name as pledgee or in
the name of its nominee (as pledgee or as sub-agent). Each Grantor will promptly
give to the Collateral Agent copies of any material notices or other material
communications received by it with respect to any Investment Property that is
Collateral registered in the name of such Grantor. Following the occurrence and
during the continuance of an Event of Default, the Collateral Agent shall at all
times have the right to exchange the certificates representing Investment
Property that is Collateral for certificates of smaller or larger denominations
for any purpose consistent with this Agreement.

 

(b)                                 Unless an Event of Default exists and the
Collateral Agent has delivered a notice as contemplated by Section 4.5(c),
(i) each Grantor shall be entitled to exercise any and all voting and other
consensual rights (including the right to give consents, waivers and
notifications in respect of any securities) pertaining to its Investment
Property that is Collateral or any part thereof; provided, however, that without
the prior written consent of the Collateral Agent and the Trustee obtained in
accordance with the Indenture, no vote shall be cast or consent, waiver or
ratification given or action taken that would (A) be inconsistent with or
violate any provision of the Indenture or any other Indenture Document or
(B) amend, modify or waive any term, provision or condition of the certificate
of incorporation, bylaws, certificate of formation or other charter document or
other agreement relating to, evidencing, providing for the issuance of or
securing any such Investment Property in any manner that would materially impair
such

 

18

--------------------------------------------------------------------------------


 

Investment Property, the transferability thereof or the Collateral Agent’s Liens
therein, and (ii) each Grantor shall be entitled to receive and retain any and
all dividends, interest paid and other cash distributions in respect of any of
such Investment Property (unless otherwise required by the Indenture).

 

(c)                                  During the existence of an Event of
Default, after delivery of notice to the applicable Grantor, (i) the Collateral
Agent may exercise all voting and corporate rights at any meeting of any
corporation, partnership or other business entity issuing any of the Investment
Property that is Collateral and the proceeds thereof (in cash or otherwise)
(collectively, the “Pledged Collateral”) held by the Collateral Agent hereunder,
and any and all rights of conversion, exchange or subscription or any other
rights, privileges or options pertaining to any of the Pledged Collateral as if
it were the absolute owner thereof, including the right to exchange at its
discretion any and all of the Pledged Collateral upon the merger, consolidation,
reorganization, recapitalization or other readjustment of any Investment
Property Issuer or upon the exercise by any such issuer or the Collateral Agent
of any right, privilege or option pertaining to any of the Pledged Collateral,
and, in connection therewith, to deposit and deliver any and all of the Pledged
Collateral with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as it may determine, all
without liability except to account for property actually received by it, but
the Collateral Agent shall have no duty to exercise any of the aforesaid rights,
privileges or options, and the Collateral Agent shall not be responsible for any
failure to do so or delay in so doing, (ii) all rights of any Grantor to
exercise the voting and other consensual rights that it would otherwise be
entitled to exercise pursuant to Section 4.5(b) and to receive the dividends,
interest and other distributions that it would otherwise be authorized to
receive and retain thereunder shall be suspended until such Event of Default
shall no longer exist or as the Collateral Agent shall otherwise specify, and
all such rights shall, until such Event of Default shall no longer exist or as
the Collateral Agent shall otherwise specify, thereupon become vested in the
Collateral Agent, which shall thereupon have the sole right, but no duty, to
exercise such voting and other consensual rights and to receive and hold as
Pledged Collateral such dividends, interest and other distributions, (iii) all
dividends, interest and other distributions that are received by any Grantor
contrary to the provisions of this Section 4.5(c) shall be received in trust for
the benefit of the Collateral Agent, shall be segregated from other funds of
such Grantor and shall be forthwith paid over to the Collateral Agent as
Collateral in the same form as so received (with any necessary endorsement) and
(iv) each Grantor shall execute and deliver (or cause to be executed and
delivered) to the Collateral Agent all such proxies and other instruments as are
necessary or that the Collateral Agent may reasonably request for the purpose of
enabling the Collateral Agent to exercise the voting and other rights that it is
entitled to exercise pursuant to this Section 4.5(c) and to receive the
dividends, interest and other distributions that it is entitled to receive and
retain pursuant to this Section 4.5(c). The foregoing shall not in any way limit
the Collateral Agent’s power and authority granted pursuant to Section 7.4.
After all Events of Default have been cured or waived and the applicable Grantor
shall have delivered to the Collateral Agent certificates to that effect, the
Collateral Agent shall promptly repay to each Grantor (without interest) all
dividends or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of Section 4.5(b) and that remain in such
account.

 

(d)                                 The Grantors will cause or permit the
Collateral Agent from time to time to cause the appropriate Investment Property
Issuers (and, if held with a securities intermediary,

 

19

--------------------------------------------------------------------------------


 

such securities intermediary) of uncertificated securities or other types of
Pledged Collateral not represented by certificates to mark their books and
records with the numbers and face amounts of all such uncertificated securities
or other types of Pledged Collateral not represented by certificates and all
rollovers and replacements therefor to reflect the Lien of the Collateral Agent
granted pursuant to this Agreement. The Grantors will take any actions
reasonably necessary to cause (a) the Investment Property Issuers of
uncertificated securities that are Pledged Collateral and (b) any securities
intermediary that is the holder of any Pledged Collateral to cause the
Collateral Agent to have and retain Control over such Pledged Collateral.
Notwithstanding the foregoing provisions of this Section 4.5(d), each Grantor
will only be required to use commercially reasonable efforts to cause or permit
the Collateral Agent to take the actions described in this Section 4.5(d) with
respect to any Investment Property Issuer (and, if held with a securities
intermediary, such securities intermediary) of uncertificated securities or
other types of Pledged Collateral with respect to which Investment Property
Issuers are not Subsidiaries of such Grantor or with respect to which a Grantor
owns or Controls less than 50% of the Equity Interests of such Investment
Property Issuer not represented by certificates.

 

Section 4.6                                    Proprietary Rights.

 

(a)                                 The Issuer shall notify the Collateral Agent
promptly if it knows or reasonably expects that any application or registration
for any Proprietary Right (now or hereafter existing) owned by the Issuer and
material to the conduct of the business of the Issuer or any Subsidiary of the
Issuer may become abandoned or dedicated to the public, or of any material
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in any court) regarding the
ownership by the Issuer or any of its Affiliates of any such Proprietary Right
or its right to register the same or to keep and maintain the same.

 

(b)                                 The Issuer, either directly or through any
agent, employee, licensee or designee, shall inform the Collateral Agent on an
annual basis of each application for the registration of any material
Proprietary Right owned or licensed by the Issuer or any of their Affiliates
with the United States Patent and Trademark Office, the United States Copyright
Office or any similar office or agency in any jurisdiction filed during the
preceding year.

 

(c)                                  Each Grantor shall take all actions
necessary to maintain and pursue each material application, to obtain the
relevant registration/patent and to maintain the registration/patent of each of
the Proprietary Rights (now or hereafter existing) owned or licensed by such
Grantor and material to the conduct of such Grantor’s business or the business
of any Affiliate of such Grantor, except in cases where, in the ordinary course
of business consistent with past practice, such Grantor reasonably decides to
abandon, allow to lapse or expire any Proprietary Right, including the filing of
applications for renewal, affidavits of use and affidavits of noncontestability
and, if consistent with good business judgment, to initiate opposition and
interference and cancellation proceedings against third parties.

 

(d)                                 Each Grantor shall, unless it shall
reasonably determine that a Proprietary Right owned or licensed by such Grantor
is not material to the conduct of its business, promptly notify the Collateral
Agent and shall, if consistent with good business judgment, promptly sue for
infringement, misappropriation or dilution of such Proprietary Right and seek
recovery of any

 

20

--------------------------------------------------------------------------------


 

and all damages for such infringement, misappropriation or dilution, and shall
take such other actions as are appropriate under the circumstances to protect
such Proprietary Right.

 

(e)                                  Without limiting the generality of the
obligations under Section 4.1 and Section 4.2, promptly following the
acquisition or creation by any Grantor of any Collateral consisting of
Proprietary Rights pending, registered, issued or granted in the United States
of America, such Grantor will take all necessary steps to vest in the Collateral
Agent a perfected security interest in such Proprietary Rights, including
executing and delivering any and all security agreements or other instruments as
are reasonably necessary to evidence the Collateral Agent’s security interest in
such Proprietary Rights and the General Intangibles of such Grantor represented
thereby and the recordation of such agreements, instruments or other filings in
the applicable intellectual property office or other filing office as are
necessary to perfect the Collateral Agent’s security interest in such
Proprietary Rights and the General Intangibles of such Grantor represented
thereby.

 

(f)                                   Each Grantor will take all necessary steps
to vest in the Collateral Agent a perfected security interest in any Collateral
consisting of Proprietary Rights pending, registered, issued or granted in any
non-U.S. jurisdiction (in accordance with the advice of counsel in such
jurisdiction, which, if customary in such jurisdiction, may be in the form of an
opinion of counsel in such jurisdiction) to the extent permitted under the laws
of such jurisdiction, including the recordation of such security interest in any
applicable intellectual property office or registry in such jurisdiction (to the
extent permitted under the laws of such jurisdiction) and the preparation,
execution and delivery of all documents required in connection therewith.

 

Section 4.7                                    Inventory.

 

(a)                                 Each Grantor shall keep its Inventory (other
than returned or obsolete Inventory) in good and marketable condition, except
for damaged or defective goods arising in the ordinary course of such Grantor’s
business. Each Grantor will conduct a physical count of its Inventory (i) at
least once per fiscal year, and (ii) during the existence of an Event of
Default, at such other times as the Collateral Agent may request.

 

(b)                                 In connection with all Inventory financed by
letters of credit, each Grantor will instruct all suppliers, carriers,
forwarders, customs brokers, warehouses or other Persons receiving or holding
documents or instruments in which the Collateral Agent holds a security interest
to deliver them to the Collateral Agent and/or subject them to the Collateral
Agent’s order and, if they shall come into such Grantor’s possession, to deliver
them to the Collateral Agent in their original form. The Grantors shall also
designate the Collateral Agent as the consignee on all bills of lading and other
negotiable and non-negotiable documents with respect to Inventory.

 

Section 4.8                                    Commercial Tort Claims. If any
Grantor shall at any time acquire a Commercial Tort Claim, the recovery from
which could reasonably be expected to exceed $500,000, such Grantor shall
promptly notify the Collateral Agent thereof in a writing, therein providing a
reasonable description and summary thereof, and, upon delivery thereof to the
Collateral Agent, together with an Amendment as contemplated by
Section 4.2(a)(iii), such

 

21

--------------------------------------------------------------------------------


 

Grantor shall be deemed thereby to grant to the Collateral Agent a security
interest in such Commercial Tort Claim.

 

Section 4.9                                    No Interference. Each Grantor
agrees that it will not interfere with any right, power and remedy of the
Collateral Agent provided for in this Agreement or now or hereafter existing at
law or in equity or by statute or otherwise or with the exercise or beginning of
the exercise by the Collateral Agent of any one or more of such rights, powers
or remedies.

 

Section 4.10                             Insurance.

 

(a)                                 The Grantors shall maintain with financially
sound and reputable insurers insurance that is reasonably consistent with
prudent industry practice, including flood insurance with regard to any Real
Estate that constitutes all or some portion of the Collateral and that is
located in a flood zone.

 

(b)                                 For each of the insurance policies issued as
required by this Section 4.10 with respect to Collateral, each Grantor shall
cause the Collateral Agent, for the benefit of the Secured Parties, to be named
as an additional insured with respect to insurance policies for general
liability for bodily injury and a lender loss payee for insurance policies for
property damage. Certificates of insurance of such policies shall be delivered
to the Collateral Agent and shall be in form reasonably satisfactory to the
Majority Holders.

 

(c)                                  The Issuer shall promptly provide written
notice to the Collateral Agent of any loss, damage or destruction to the
Collateral in excess of (A) $1,500,000 if covered by insurance or (B) $500,000
if not covered by insurance. During the existence of an Event of Default, the
Collateral Agent is hereby authorized to directly collect all insurance proceeds
in respect of Collateral and to apply such proceeds in accordance with
Section 5.3.

 

(d)                                 Unless the Grantors provide the Collateral
Agent with evidence of the insurance coverage on the Collateral required by this
Section 4.10, the Collateral Agent may (but shall not be obligated to), upon
sixty (60) days’ prior notice, purchase insurance at the applicable Grantor’s
expense to protect the Collateral Agent’s Lien on such Collateral owned by the
applicable Grantor. This insurance may, but need not, protect the interests of
the Grantors. The coverage that the Collateral Agent purchases may (but shall
not be required to) pay any claim that the Grantors make or any claim that is
made against the Grantors in connection with said Collateral. The Grantors may
later cancel any insurance purchased by the Collateral Agent but only after
providing the Holders with evidence that the Grantors have obtained insurance as
required by this Agreement. If the Collateral Agent purchases such insurance,
the applicable Grantor will be responsible for the costs of that insurance,
including interest and any other reasonable charges the Collateral Agent may
impose in connection with the placement of insurance, until the effective date
of the cancellation or expiration of the insurance. The costs of the insurance
shall be added to the Obligations. The costs of the insurance may be more than
the cost of insurance that the Grantors may be able to obtain on their own.

 

Section 4.11                             Condemnation. Each Grantor shall,
promptly upon learning of the institution of any proceeding for the condemnation
or other taking of any of its property with a

 

22

--------------------------------------------------------------------------------


 

Fair Market Value in excess of $500,000, notify the Collateral Agent of the
pendency of such proceeding.

 

Section 4.12                             Further Assurances.

 

(a)                                 The Grantors shall, at their own cost and
expense, execute and deliver, or cause to be executed and delivered, to the
Collateral Agent and/or the Trustee such documents and agreements, and shall
take or cause to be taken such actions, as are necessary or that the Collateral
Agent and/or the Trustee may, from time to time, reasonably request to carry out
the terms and conditions of this Agreement and the other Indenture Documents. In
addition, from time to time, the Grantors will, at their cost and expense,
promptly secure the Obligations by pledging or creating, or causing to be
pledged or created, perfected Liens with respect to such of its assets and
properties (other than Excluded Assets) as the Collateral Agent or the Trustee
may designate. Upon the acquisition by any Grantor of any After-Acquired
Property, including the formation of any new direct or indirect Subsidiary of
the Issuer permitted in accordance with the Indenture, and to the extent such
After-Acquired Property is not automatically included in the Collateral pursuant
to the then-existing Security Documents or by operation of law (but subject to
the limitations, if applicable, set forth herein, in the Indenture), such
Grantor shall execute and deliver such mortgages, deeds of trust, security
instruments, pledge agreements, Account Control Agreements, financing statements
(or amendments to existing Security Documents and financing statements) and
certificates and opinions of counsel as shall be reasonably necessary to vest in
the Collateral Agent a perfected Lien in such After-Acquired Property and to
have such After-Acquired Property added to the Collateral and shall promptly
deliver such Officers’ Certificates and Opinions of Counsel as are customary in
secured financing transactions in the relevant jurisdictions or as are
reasonably requested by the Trustee or the Collateral Agent (subject to
customary assumptions, exceptions and qualifications), and thereupon all
provisions of this Agreement relating to the Collateral shall be deemed to
relate to such After-Acquired Property to the same extent and with the same
force and effect. If any property or asset of any Grantor originally deemed to
be an Excluded Asset at any point ceases to be an Excluded Asset pursuant to
such defined term, all or the applicable portion of such property or asset shall
be deemed to be After-Acquired Property and shall be added to the Collateral in
accordance with the Indenture, and this Agreement. Such Liens will be created
under security agreements, mortgages, deeds of trust and other instruments and
documents in form reasonably satisfactory to the Collateral Agent, and the
Grantors shall deliver or cause to be delivered to the Collateral Agent and the
Trustee all such instruments and documents (including legal opinions, Officers’
Certificates, title insurance policies and lien searches) as are necessary or
that the Collateral Agent shall reasonably request to evidence compliance with
this Section 4.12(a). The Grantors shall furnish to the Collateral Agent
(i) each year at the time of delivery of the annual report required to be
delivered by the Issuer pursuant to Section 4.02(a) of the Indenture and
(ii) whenever any change has occurred that would require any action to be taken
to perfect the Liens on the Collateral, a revised Perfection Certificate or an
Officers’ Certificate confirming that there has been no change in such
information since the Effective Date or the date of the most recent certificate
delivered pursuant to Section 4.1(e) or this Section 4.12(a).

 

(b)                                 With respect to any After-Acquired Property
that consists of Real Estate, whether owned or leased, concurrently with the
execution and delivery of a mortgage or deed of trust as required above, any
Grantor acquiring such After-Acquired Property shall deliver to the

 

23

--------------------------------------------------------------------------------


 

Collateral Agent: (i) a policy of title insurance insuring the lien of the
mortgage on such Real Estate, in an amount equal to the appraised value of such
Real Estate, as provided in the appraisal referred to in clause (iii) below,
issued by a nationally recognized title insurance company insuring the lien of
such mortgage as a valid first lien on the property described therein, free of
all other liens other than Permitted Liens of the type described in clauses
(3) (to the extent relating to real estate property taxes), (5), (7)(B) and
(7)(C) of the definition thereof, containing no general survey exception or
mechanics lien exception and issued together with such endorsements and
affirmative coverage as the Collateral Agent may reasonably request; (ii) a
current ALTA/ACSM survey certified, and reasonably acceptable, to the Collateral
Agent and that is sufficient for the title insurance company to remove the
survey exception for each title insurance policy and to issue such
survey-dependent endorsements as are requested by the Collateral Agent; (iii) an
appraisal of the Real Estate, in form and substance reasonably satisfactory to
the Collateral Agent, which appraisal shall establish an appraised value of
(A) in the case of fee-owned Real Estate, the Real Estate (including land,
building and improvements constructed or installed thereon, or to be constructed
or installed thereon, and owned by such Grantor) as if, on the date of the
appraisal, such Real Estate was fully operational for the purposes intended by
such Grantor, but in no event less than the sum of the acquisition price of such
Real Estate (or the full value of consideration paid or given for such Real
Estate for such acquisition at the time acquired) and the estimated cost of the
improvements reasonably anticipated to be constructed or installed thereon and
owned or to be owned by such Grantor, and (B) in the case of leased Real Estate,
the Real Estate (including any improvements constructed or installed thereon, or
to be constructed or installed thereon, whether said improvements are leased or
owned by the Grantor that acquired the Real Estate) but not less than the sum of
(x) the net present value of all rental payments due under the lease for such
Real Estate and (y) the value of any improvements constructed or installed
thereon, or to be constructed or installed thereon, and leased or owned by such
Grantor, in each case from an appraiser reasonably acceptable to the Collateral
Agent; (iv) a Phase I environmental assessment prepared by an environmental
consultant reasonably acceptable to the Collateral Agent, in form, scope and
substance reasonably satisfactory to the Collateral Agent, together with a
letter from the environmental consultant permitting the Collateral Agent and the
Holders of the Securities to rely on the environmental assessment as if
addressed to and prepared for each of them; (v) an executed legal opinion of
local counsel to a Grantor with respect to each mortgaged property, in form and
substance, and from counsel, reasonably satisfactory to the Collateral Agent and
in accordance with customary opinion practice (and each such legal opinion shall
cover such other matters incident to the transactions contemplated by this
Agreement as the Collateral Agent may reasonably require in accordance with
customary opinion practice); and (vi) for any Real Estate located in the United
States of America (including the Commonwealth of Puerto Rico), a “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination and,
with respect to such Real Estate that is located in a flood zone, flood
acknowledgements executed by a Grantor, as the case may be, and evidence of the
payment of the applicable flood insurance premium. For purposes of this
Section 4.12(b), in any matter that is required to be satisfactory, reasonably
satisfactory or reasonably acceptable (or the like) to the Collateral Agent, the
Collateral Agent may take instructions from the Majority Holders or may consult
with and rely on Pillsbury Winthrop Shaw Pittman LLP, as special counsel to the
Holders. Pillsbury Winthrop Shaw Pittman LLP shall not be obligated to consult
with or otherwise advise the Collateral Agent on such matters.

 

24

--------------------------------------------------------------------------------


 

Section 4.13                             Certain Post-Closing Obligations. The
Grantors shall deliver the documents or take the actions specified on Schedule
4.13 as promptly as practicable following the Effective Date, but in any event
no later than the times prescribed therein.

 

ARTICLE V
REMEDIES

 

Section 5.1                                    Remedies.

 

(a)                                 If an Event of Default has occurred and is
continuing:

 

(i)                                     the Collateral Agent may exercise those
rights and remedies provided in this Agreement, the Indenture or any other
Indenture Document; provided that this Section 5.1(a) shall not be understood to
limit any rights available to the Collateral Agent, the Trustee, the Holders of
the Securities or any other Secured Party prior to an Event of Default;

 

(ii)                                  the Collateral Agent shall have, for the
benefit of the Secured Parties, in addition to all other rights of the
Collateral Agent and the Trustee, the rights and remedies of a secured party
under the UCC (whether or not the UCC applies to the affected Collateral) or
under any other applicable law when a debtor is in default under a security
agreement;

 

(iii)                               the Collateral Agent may, at any time, take
possession of the Collateral and keep it on any Grantor’s premises, at no cost
to the Collateral Agent, the Trustee or any other Secured Party, or remove any
part of it to such other place or places as the Collateral Agent may desire, or
any Grantor shall, upon the Collateral Agent’s demand, at such Grantor’s cost,
assemble the Collateral and make it available to the Collateral Agent at a place
reasonably convenient to the Collateral Agent;

 

(iv)                              the Collateral Agent may sell and deliver any
Collateral at public or private sales, for cash, upon credit or otherwise, at
such prices and upon such terms as the Collateral Agent deems advisable, in its
sole discretion, and may, if the Collateral Agent deems it reasonable, postpone
or adjourn any sale of the Collateral by an announcement at the time and place
of sale or of such postponed or adjourned sale without giving a new notice of
sale; provided, that in connection with any such sale of Collateral, the
Collateral Agent shall use its reasonable commercial efforts to maintain the
confidentiality of any proprietary information of the Grantors (consistent with
the confidentiality obligations of the Holders of the Securities as required by
the Indenture Documents);

 

(v)                                 the Collateral Agent may give notice of sole
control or any other instruction under any Account Control Agreement and take
any action provided therein with respect to the applicable Collateral; and

 

(vi)                              the Collateral Agent may, concurrently with or
following written notice to the Grantors, transfer and register in its name or
in the name of its nominee the whole or any part of the Investment Property,
exchange certificates or instruments

 

25

--------------------------------------------------------------------------------


 

representing or evidencing Investment Property for certificates or instruments
of smaller or larger denominations, exercise the voting and all other rights as
a holder with respect thereto, collect and receive all cash dividends, interest,
principal and other distributions made thereon and otherwise act with respect to
the Investment Property as though the Collateral Agent was the outright owner
thereof.

 

(b)                                 Without in any way requiring notice to be
given in the following manner, each Grantor agrees that any notice by the
Collateral Agent of a sale, disposition or other intended action hereunder or in
connection herewith, whether required by the UCC or otherwise, shall constitute
reasonable notice to the Grantors if such notice is mailed by registered or
certified mail, return receipt requested, postage prepaid, or is delivered
personally against receipt, at least five (5) Business Days prior to such action
to the Grantors’ address specified in or pursuant to Section 8.1.

 

(c)                                  If any Collateral is sold on terms other
than payment in full at the time of sale, no credit shall be given against the
Obligations until the Collateral Agent receives payment, and if the buyer
defaults in payment, the Collateral Agent may resell the Collateral without
further notice to any Grantor.

 

(d)                                 In the event the Collateral Agent seeks to
take possession of all or any portion of the Collateral by judicial process,
each Grantor irrevocably waives: (i) the posting of any bond, surety or security
with respect thereto that might otherwise be required; (ii) any demand for
possession prior to the commencement of any suit or action to recover the
Collateral; and (iii) any requirement that the Collateral Agent retain
possession and not dispose of any Collateral until after trial or final
judgment.

 

(e)                                  If an Event of Default occurs and is
continuing, each Grantor hereby waives all rights to notice and hearing prior to
the exercise by the Collateral Agent of the Collateral Agent’s rights to
repossess the Collateral without judicial process or to replevy, attach or levy
upon the Collateral.

 

(f)                                   Each Grantor acknowledges and agrees that
the Collateral Agent has no obligation to preserve rights to the Collateral or
marshal any Collateral for the benefit of any Person.

 

(g)                                  Each Grantor acknowledges and agrees that
the compliance by the Collateral Agent, on behalf of the Secured Parties, with
any applicable state or federal law requirements may be required in connection
with a disposition of the Collateral, and such compliance will not be considered
to adversely affect the commercial reasonableness of any sale of the Collateral.

 

(h)                                 The Collateral Agent shall have the right
upon any public sale or sales and, to the extent permitted by law, upon any
private sale or sales to purchase, for the benefit of the Collateral Agent and
the other Secured Parties, the whole or any part of the Collateral so sold, free
of any right of equity redemption, which equity redemption each Grantor hereby
expressly releases.

 

26

--------------------------------------------------------------------------------


 

(i)                                     Until the Collateral Agent is able to
effect a sale, lease, transfer or other disposition of Collateral, the
Collateral Agent shall have the right, but no duty or obligation, to hold or use
Collateral, or any part thereof, to the extent that it deems appropriate for the
purpose of preserving Collateral or the value of the Collateral, or for any
other purpose deemed appropriate by the Collateral Agent. The Collateral Agent
may, if it so elects, but shall have no obligation to, seek the appointment of a
receiver or keeper to take possession of Collateral and to enforce any of the
Collateral Agent’s remedies (for the benefit of the Collateral Agent and the
other Secured Parties), with respect to such appointment without prior notice or
hearing as to such appointment.

 

(j)                                    Each Grantor recognizes that the
Collateral Agent may be unable to effect a public sale of any or all of the
Collateral consisting of securities to be sold by reason of certain prohibitions
contained in the laws of any jurisdiction outside the United States or in
applicable federal or state securities laws but may be compelled to resort to
one or more private sales thereof to a restricted group of purchasers who will
be obliged to agree, among other things, to acquire such Collateral or other
property to be sold for their own account for investment and not with a view to
the distribution or resale thereof. Each Grantor acknowledges and agrees that
any such private sale may result in prices and other terms less favorable to the
seller than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall, to the extent permitted
by law, be deemed to have been made in a commercially reasonable manner. Unless
required by a Requirement of Law, the Collateral Agent shall not be under any
obligation to delay a sale of any of the Collateral or other property to be sold
for the period of time necessary to permit the issuer of any relevant securities
to register such securities under the laws of any jurisdiction outside the
United States or under any applicable federal or state securities laws, even if
such issuer would agree to do so. Each Grantor further agrees to do or cause to
be done, at its own cost and expense, to the extent that such Grantor may do so
under Requirements of Law, all such other acts and things as may be necessary to
make such sales or resales of any portion or all of the Collateral or other
property to be sold valid and binding and in compliance with any and all
Requirements of Law at the Grantors’ expense.

 

(k)                                 Any remedy or enforcement action to be taken
hereunder by the Collateral Agent with respect to the Collateral shall be at the
written direction of the Trustee (acting pursuant to the direction of the
Majority Holders pursuant to the Indenture).

 

Section 5.2                                    Contingent Grant of Intellectual
Property License. Effective only upon the occurrence and during the continuance
of an Event of Default, for the purpose of enabling the Collateral Agent to
exercise the rights and remedies under this Article V at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, subject to the terms of each Intercreditor Agreement, each Grantor
hereby grants to the Collateral Agent a non-exclusive license or other right to
use, without charge, each Grantor’s labels, patents, copyrights, name, trade
secrets, trade names, trademarks and advertising matter, or any similar
property, to the extent constituting Collateral in completing production of,
advertising or selling any Collateral, and, subject to the rights of any
licensor or franchisor under such agreements and to the extent not in violation
of such agreements, each Grantor’s rights under all licenses and all franchise
agreements shall inure to the Collateral Agent’s benefit for such purpose.

 

27

--------------------------------------------------------------------------------


 

Section 5.3                                    Application of Proceeds. The
Collateral Agent shall apply the proceeds of any collection, sale, foreclosure
or other realization upon any Collateral, as well as any Collateral consisting
of cash, as follows:

 

FIRST, to the payment of all reasonable costs and expenses incurred by the
Collateral Agent (in its capacity as such hereunder or under the Indenture or
any other Indenture Document) and the Trustee in connection with such
collection, sale, foreclosure or realization or reasonable costs, expenses,
claims or liabilities of the Collateral Agent or the Trustee otherwise relating
to or arising in connection with this Agreement, the Indenture or any other
Indenture Document or any of the Obligations, including all court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Collateral Agent or the Trustee hereunder or under the
Indenture or any other Indenture Document on behalf of any Grantor, any other
reasonable costs or expenses incurred by the Collateral Agent or the Trustee in
connection with the exercise of any remedy hereunder or under the Indenture or
any other Indenture Document, and any indemnification of the Collateral Agent
and the Trustee required by the terms hereunder, under the Indenture or under
any other Indenture Document; and

 

SECOND, to the Trustee for distribution in accordance with the priorities set
forth in Section 6.10 of the Indenture.

 

Except as otherwise provided herein, the Collateral Agent shall have absolute
discretion as to the time of application of any such proceeds, moneys or
balances in accordance with this Agreement. Upon any sale of Collateral by the
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the Collateral Agent or of the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold, and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

 

ARTICLE VI
CONCERNING THE COLLATERAL AGENT

 

Section 6.1                                    Reliance by Collateral Agent;
Indemnity Against Liabilities.

 

(a)                                 Whenever in the performance of its duties
under this Agreement or any other Indenture Document, the Collateral Agent shall
deem it necessary or desirable that a matter be proved or established with
respect to the Grantors or any other Person in connection with the taking,
suffering or omitting of any action hereunder by the Collateral Agent, such
matter may be conclusively deemed to be proved or established by a certificate
executed by an Officer of such Person, including an Officers’ Certificate or an
Opinion of Counsel, and the Collateral Agent shall have no liability with
respect to any action taken, suffered or omitted in reliance thereon. The
Collateral Agent may at any time solicit written confirmatory instructions,
including a direction of the Trustee or any Grantor or an order of a court of
competent jurisdiction as to any action that it may be requested or required to
take or that it may propose to take in the performance of any of its obligations
under this Agreement or any other Indenture Document and

 

28

--------------------------------------------------------------------------------


 

shall be fully justified in failing or refusing to act hereunder or under any
other Indenture Document until it shall have received such requisite
instruction.

 

(b)                                 The Collateral Agent shall be fully
protected in relying upon any note, writing, affidavit, electronic
communication, fax, resolution, statement, certificate, instrument, opinion,
report, notice (including any notice of an Event of Default or of the cure or
waiver thereof), request, consent, order or other paper or document or oral
conversation (including telephone conversations) that it in good faith believes
to be genuine and correct and to have been signed, presented or made by the
proper party. The Collateral Agent may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
notice, certificate or opinion furnished to the Collateral Agent in connection
with this Agreement or any other Indenture Document and upon advice and
statements of legal counsel (including counsel to any Grantor, independent
accountants and other agents consulted by the Collateral Agent).

 

Section 6.2                                    Exercise of Remedies. The
remedies of the Collateral Agent hereunder and under the other Security
Documents shall include the disposition of the Collateral by foreclosure or
other sale and the exercising of all remedies of a secured lender under the UCC,
bankruptcy laws or similar laws of any applicable jurisdiction.

 

Section 6.3                                    Authorized Investments. Any and
all funds held by the Collateral Agent in its capacity as Collateral Agent,
whether pursuant to any provision hereof or of any other Security Document or
otherwise, shall, to the extent reasonably practicable following receipt by the
Collateral Agent from the Issuer of specific written instructions in form and
substance reasonably satisfactory to the Collateral Agent delivered to the
Collateral Agent at least three (3) Business Days prior to the proposed
investment, be invested by the Collateral Agent within a reasonable time in the
Cash Equivalents identified in such written instructions. Any interest earned on
such funds shall be disbursed (a) during an Event of Default, in accordance with
Section 5.3, and (b) at all other times, as the Issuer shall direct. To the
extent that the interest rate payable with respect to any such account varies
over time, the Collateral Agent may use an average interest rate in making the
interest allocations among the respective Secured Parties. In the absence of
gross negligence or willful misconduct as determined by a final non-appealable
order of a court of competent jurisdiction, the Collateral Agent shall not be
responsible for any investment losses in respect of any funds invested in
accordance with this Section 6.3. The Collateral Agent shall have no duty or
obligation regarding the reinvestment of any such funds in the absence of
updated written instructions from the Issuer in form and substance reasonably
satisfactory to the Collateral Agent.

 

Section 6.4                                    Bankruptcy Proceedings. The
following provisions shall apply during any Bankruptcy Proceeding of any
Grantor:

 

(a)                                 The Collateral Agent shall represent all
Secured Parties in connection with all matters directly relating to the
Collateral, including any use, sale or lease of Collateral, use of cash
collateral, request for relief from the automatic stay and request for adequate
protection.

 

(b)                                 Each Secured Party shall be free to act
independently on any issue not affecting the Collateral. Each Secured Party
shall give prior notice to the Collateral Agent of any such action that could
materially affect the rights or interests of the Collateral Agent or the other

 

29

--------------------------------------------------------------------------------


 

Secured Parties to the extent that such notice is reasonably practicable. If
such prior notice is not given, such Secured Party shall give prompt notice
following any action taken hereunder.

 

(c)                                  Any proceeds of the Collateral received by
any Secured Party as a result of, or during, any Bankruptcy Proceeding will be
delivered promptly to the Collateral Agent for distribution in accordance with
Section 5.3.

 

ARTICLE VII
COLLATERAL AGENT AND TRUSTEE RIGHTS, DUTIES AND LIABILITIES; ATTORNEY IN FACT;
PROXY

 

Section 7.1                                    The Collateral Agent’s and the
Trustee’s Rights, Duties and Liabilities.

 

(a)                                 The Grantors assume all responsibility and
liability arising from or relating to the use, maintenance, storage, sale,
collection, foreclosure, realization on, conveyance or other disposition of or
involving the Collateral. The Obligations shall not be affected by any failure
of any Grantor, the Collateral Agent or the Trustee to take any steps to perfect
the Collateral Agent’s Liens or to collect or realize upon the Collateral, nor
shall loss of or damage to the Collateral release any Grantor from any of the
Obligations. Following the occurrence and during the continuation of an Event of
Default, the Collateral Agent may (but shall not be required to), and at the
direction of the Trustee (acting in accordance with the instructions of the
Majority Holders pursuant to the Indenture) shall, without notice to or consent
from any Grantor sue upon or otherwise collect, extend the time for payment of,
modify or amend the terms of, compromise or settle for cash, credit or otherwise
upon any terms, grant other indulgences, extensions, renewals, compositions or
releases, and take or omit to take any other action with respect to the
Collateral, any security therefor, any agreement relating thereto, any insurance
applicable thereto or any Person liable directly or indirectly in connection
with any of the foregoing, without discharging or otherwise affecting the
liability of any Grantor for the Obligations or under the Indenture, any other
Indenture Document or any other agreement now or hereafter existing between any
Secured Party and any Grantor.

 

(b)                                 It is expressly agreed by the Grantors that,
anything herein to the contrary notwithstanding, each of the Grantors shall
remain liable under each of its contracts and each of its licenses to observe
and perform all the conditions and obligations to be observed and performed by
it thereunder. Neither the Collateral Agent nor the Trustee shall have any
obligation or liability under any contract or license by reason of or arising
out of this Agreement or the granting herein of a Lien thereon or the receipt by
the Collateral Agent or the Trustee of any payment relating to any contract or
license pursuant hereto that is applied as required herein. Neither the
Collateral Agent nor the Trustee shall be required or obligated in any manner to
perform or fulfill any of the obligations of any Grantor under or pursuant to
any contract or license, or to make any payment, or to make any inquiry as to
the nature or the sufficiency of any payment received by it or the sufficiency
of any performance by any party under any contract or license, or to present or
file any claims, or to take any action to collect or enforce any performance or
the payment of any amounts that may have been assigned to it or to which it may
be entitled at any time or times.

 

30

--------------------------------------------------------------------------------


 

Section 7.2                                    Right to Cure. The Collateral
Agent may (but shall not be required to) in its reasonable discretion, pay any
reasonable amount or do any reasonable act required of any Grantor hereunder or
under any other Indenture Document in order to preserve, protect, maintain or
enforce the Obligations, the Collateral or the Collateral Agent’s Liens therein,
and which any Grantor fails to timely pay or do, including payment of any
judgment against any Grantor, any insurance premium, any warehouse charge, any
finishing or processing charge, any landlord’s or bailee’s claim and any other
Lien upon or with respect to the Collateral. All payments that the Collateral
Agent makes under this Section 7.2 and all reasonable out-of-pocket costs and
expenses that the Collateral Agent pays or incurs in connection with any action
taken by it hereunder shall be promptly reimbursed by such Grantor. Any payment
made or other action taken by the Collateral Agent under this Section 7.2 shall
be without prejudice to any right to assert an Event of Default hereunder and to
proceed thereafter as herein provided.

 

Section 7.3                                    Confidentiality.

 

(a)                                 The Collateral Agent, accompanied by the
Trustee if the Trustee so elects, may upon reasonable advance notice and at
reasonable times during regular business hours, and at any time when an Event of
Default exists, have access to, examine, audit, make extracts from or copies of,
and inspect any or all of the Grantors’ records, files and books of account and
the Collateral, and discuss the Grantors’ affairs with the Grantors’ officers
and senior management. The Grantors will deliver to the Collateral Agent any
instrument necessary for the Collateral Agent to obtain records from any service
bureau maintaining records for the Grantors. The Collateral Agent may, and at
the direction of the Trustee shall, at any time when an Event of Default exists,
and at the Grantors’ expense, make copies of all of the Grantors’ books and
records, or require the Grantors to deliver such copies to the Collateral Agent.
Upon reasonable request to senior management of the Issuer, the Collateral Agent
may, without expense to the Collateral Agent, use such of the Grantors’
respective personnel, supplies and premises as may be reasonably necessary for
maintaining or enforcing the Collateral Agent’s Liens. The Collateral Agent
shall have the right (but not the obligation), in the Collateral Agent’s name or
in the name of a nominee of the Collateral Agent, to verify the validity, amount
or any other matter relating to the Accounts, Inventory or other Collateral, by
mail, telephone or otherwise; provided, however, in the absence of an Event of
Default, the Collateral Agent agrees that it will not attempt to verify more
than five (5) Accounts each month and only in the name of a nominee.

 

(b)                                 The Collateral Agent, in its individual
capacity and as Collateral Agent, and the Trustee, in its individual capacity
and as Trustee, agree and acknowledge that all information provided to the
Collateral Agent or the Trustee by any Grantor may be considered to be
proprietary and confidential information (“Confidential Information”). Each of
the Trustee and the Collateral Agent agrees to take all reasonable precautions
necessary to keep such information confidential, which precautions shall be no
less stringent than those that the Collateral Agent and the Trustee, as
applicable, employs to protect its own confidential information. Each of the
Collateral Agent and the Trustee shall not disclose to any third party other
than as set forth herein, and shall not use for any purpose other than the
exercise of the Collateral Agent’s and the Trustee’s rights and the performance
of its respective obligations under this Agreement, any such information without
the prior written consent of such Grantor, as applicable. Each of the Collateral
Agent and the Trustee shall limit access to such information received hereunder
to (i) its directors, officers, managers and employees and (ii) its legal

 

31

--------------------------------------------------------------------------------


 

advisors, to each of whom disclosure of such information is necessary for the
purposes described above; provided, however, that in each case such party has
expressly agreed to maintain such information in confidence under terms and
conditions substantially identical to the terms of this Section 7.3(b).

 

(c)                                  Each of the Collateral Agent and the
Trustee agrees that, unless otherwise provided hereunder or under the Indenture,
no Grantor has any responsibility whatsoever for any reliance on Confidential
Information by the Collateral Agent or the Trustee or by any Person to whom such
information is disclosed in connection with this Agreement, whether related to
the purposes described above or otherwise. Without limiting the generality of
the foregoing, each of the Collateral Agent and the Trustee agrees that no
Grantor makes any representation or warranty whatsoever to it with respect to
Confidential Information or its suitability for such purposes. Each of the
Collateral Agent and the Trustee further agrees that it shall not acquire any
rights against any Grantor or any employee, officer, director, manager,
representative or agent of any Grantor (collectively, “Confidential Parties”) as
a result of the disclosure of Confidential Information to the Trustee or the
Collateral Agent and that no Confidential Party has any duty, responsibility,
liability or obligation to any Person as a result of any such disclosure.

 

(d)                                 In the event the Collateral Agent or the
Trustee is required to disclose any Confidential Information received hereunder
in order to comply with any laws, regulations or court orders, it may disclose
Confidential Information only to the extent necessary for such compliance;
provided, however, that it shall give the relevant Grantor reasonable advance
written notice of any such court proceeding in which such disclosure may be
required pursuant to a court order so as to afford such Grantor full and fair
opportunity to oppose the issuance of such order and to appeal therefrom and
shall cooperate reasonably with such Grantor, as applicable, in opposing such
order and in securing confidential treatment of any Confidential Information to
be disclosed and/or obtaining a protective order narrowing the scope of such
disclosure.

 

Section 7.4                                    Power of Attorney. Each Grantor,
as to itself, hereby appoints the Collateral Agent and the Collateral Agent’s
designee as such Grantor’s attorney, with power upon the occurrence and during
the continuance of an Event of Default: (a) to endorse such Grantor’s name on
any checks, notes, acceptances, money orders or other forms of payment or
security that come into the Collateral Agent’s or any other Secured Parties’
possession; (b) to sign such Grantor’s name on any invoice, bill of lading,
warehouse receipt or other document of title relating to any Collateral, on
drafts against customers, on assignments of Accounts, on notices of assignment,
financing statements and other public records and to file any such financing
statements by electronic means with or without a signature as authorized or
required by applicable law or filing procedure; (c) to notify the post office
authorities to change the address for delivery of such Grantor’s mail to an
address designated by the Collateral Agent and to receive, open and dispose of
all mail addressed to such Grantor; (d) to send requests for verification of
Accounts to customers or Account Debtors; (e) to clear Inventory through customs
in such Grantor’s name, the Collateral Agent’s name or the name of the
Collateral Agent’s designee, and to sign and deliver to customs officials powers
of attorney in such Grantor’s name for such purpose; and (f) to do all things
the Collateral Agent reasonably determines are necessary to carry out the
security interest provisions of the Indenture and the provisions of this
Agreement. Each Grantor ratifies and approves all acts of such attorney.
Notwithstanding anything in this Agreement or any other Indenture Document to
the contrary,

 

32

--------------------------------------------------------------------------------


 

none of the Trustee, the Collateral Agent or their attorneys, employees or
Affiliates will be liable for any acts or omissions or for any error of judgment
or mistake of fact or law other than any such liability arising from any such
Person’s gross negligence or willful misconduct, as finally determined by a
court of competent jurisdiction.

 

Section 7.5                                    Proxy. CONSISTENT WITH
SECTION 4.5(b), EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
COLLATERAL AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 7.4)
WITH RESPECT TO THE INVESTMENT PROPERTY THAT IS COLLATERAL, INCLUDING THE RIGHT
TO VOTE SUCH INVESTMENT PROPERTY, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN
ADDITION TO THE RIGHT TO VOTE ANY SUCH INVESTMENT PROPERTY, THE APPOINTMENT OF
THE COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO
EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF
SUCH INVESTMENT PROPERTY WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND
VOTING AT SUCH MEETINGS). SUBJECT TO SECTION 4.5(b), SUCH PROXY SHALL BE
EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY
TRANSFER OF ANY SUCH INVESTMENT PROPERTY ON THE RECORD BOOKS OF THE ISSUER
THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF SUCH INVESTMENT PROPERTY OR ANY
OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT.

 

Section 7.6                                    Nature of Appointment; Limitation
of Duty. THE APPOINTMENT OF THE COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT
IN THIS ARTICLE VII IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL
THE DATE ON WHICH THIS AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.13.
NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT OR IN ANY OTHER INDENTURE
DOCUMENT, NONE OF THE COLLATERAL AGENT, ANY OTHER SECURED PARTY OR ANY OF THEIR
RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES
SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR
OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO
SO OR FOR ANY DELAY IN DOING SO, EXCEPT TO THE EXTENT SUCH DAMAGES ARE
ATTRIBUTABLE TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY
DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT IN NO EVENT SHALL
THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

 

Section 7.7                                    Additional Matters Relating to
the Collateral Agent.

 

(a)                                 U.S. Bank National Association shall
initially act as Collateral Agent for the Secured Parties and shall be
authorized to appoint co-collateral agents as necessary in its sole discretion.
U.S. Bank National Association, as Collateral Agent, is authorized and directed
to (i) enter into the Indenture Documents, (ii) bind the Secured Parties on the
terms as set forth in the

 

33

--------------------------------------------------------------------------------


 

Indenture Documents and (iii) perform and observe its obligations under the
Indenture Documents.

 

(b)                                 The rights, duties, liabilities and
immunities of the Collateral Agent and its appointment, resignation and
replacement hereunder and under the Indenture and the other Indenture Documents
shall be governed by this Agreement, Article 11 of the Indenture and the
relevant provisions contained in the other Indenture Documents. Without limiting
the foregoing, the rights, privileges, protections and benefits given to the
Collateral Agent under the Indenture are extended to, and shall be enforceable
by, the Collateral Agent in connection with the execution, delivery and
administration of this Agreement and the other Indenture Documents and any
action taken or omitted to be taken by the Collateral Agent in connection with
its appointment and performance under this Agreement and the other Indenture
Documents to which it is a party.

 

(c)                                  The Collateral Agent undertakes to perform
or to observe only such of its agreements and obligations as are specifically
set forth in this Agreement, the Indenture and the other Indenture Documents,
and no implied agreements, covenants or obligations with respect to any Grantor
or any Affiliate of any Grantor, any Secured Party or any other party shall be
read into this Agreement against the Collateral Agent. The Collateral Agent in
its capacity as such is not a fiduciary of and shall not owe or be deemed to owe
any fiduciary duty to any Grantor or any Related Person of any Grantor.

 

(d)                                 None of the Collateral Agent, the Trustee or
any of their respective officers, directors, employees, agents,
attorneys-in-fact or Related Persons shall be responsible or liable in any
manner (i) to any Grantor or any of their respective Related Persons for any
action taken or omitted to be taken by it under or in connection with this
Agreement in compliance herewith, (ii) to any Secured Party or any other Person
for any recitals, statements, representations, warranties, covenants or
agreements contained in this Agreement or in any other Indenture Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Collateral Agent under or in connection with, this
Agreement or any other Indenture Document, (iii) to any Secured Party or any
other Person for the validity, effectiveness, adequacy, genuineness or
enforceability of this Agreement or any other Indenture Document, or any Lien
purported to be created hereunder or under any other Indenture Document, (iv) to
any Secured Party or any other Person for the validity or sufficiency of the
Collateral or the validity of the title of any Grantor to the Collateral, for
insuring the Collateral or for the payment of taxes, charges, assessments or
Liens upon the Collateral or otherwise as to the maintenance of the Collateral
or (v) to any Secured Party or other Person for any failure of any Grantor to
perform its obligations hereunder or to perform any of the Obligations.

 

(e)                                  Notwithstanding anything to the contrary
contained in this Agreement, (i) in no event shall the Trustee or the Collateral
Agent be responsible for or have any obligation, duty or liability with respect
to the creation, perfection, priority, maintenance, protection or enforcement of
any lien on, security interest in or pledge or other encumbrance involving or
relating to the Collateral or any other assets, properties or rights of the
Grantors (ii) neither the Trustee nor the Collateral Agent shall be responsible
for filing any financing or continuation statements or recording any documents
or instruments in any public office at any time or times or otherwise perfecting
or maintaining the perfection of any Liens in the Collateral and (iii) neither

 

34

--------------------------------------------------------------------------------


 

the Trustee nor the Collateral Agent shall be under any obligation to any Person
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or to inspect the
properties or records of any Grantor, or to confirm the existence of insurance
coverage, or compliance of the terms for such coverage with the requirements of
Agreement. The permissive rights of the Collateral Agent to do things enumerated
in this Agreement shall not be construed as a duty or obligation. The Collateral
Agent may rely conclusively on any Opinions of Counsel rendered to the
Collateral Agent under the Indenture in determining any necessary or desirable
actions under this Agreement. Notwithstanding anything to the contrary herein,
the Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under the UCC or
otherwise, shall be to deal with it in the same manner as the Collateral Agent
deals with similar property for its own account, and the Collateral Agent shall
be deemed to have exercised reasonable care in the custody and preservation of
the Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which comparable secured parties accord comparable
collateral. Neither the Collateral Agent nor the Trustee shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof.

 

(f)                                   Notwithstanding anything to the contrary
contained herein, none of the Collateral Agent, the Trustee or any of their
respective officers, directors, employees, agents, attorneys-in-fact or Related
Persons shall be exonerated from any liability arising from its or their own
gross negligence or willful misconduct, as finally determined by a court of
competent jurisdiction.

 

(g)                                  The Grantors agree that they shall, jointly
and severally, upon demand pay to the Collateral Agent and any other Secured
Party the amount of any and all reasonable out-of-pocket fees, costs and
expenses (including the reasonable fees and expenses of their respective
counsel, any special consultants reasonably engaged (and, unless an Event of
Default exists, engaged only with the consent of the Issuer), and any local
counsel who might reasonably be retained by the Collateral Agent or any other
Secured Party, as the case may be, in connection with the transactions
contemplated hereby) that the Collateral Agent or any other Secured Party, as
the case may be, may incur in connection with (i) any Event of Default,
including the sale, lease, license or other disposition of, collection from, or
other realization upon, any of the Collateral pursuant to the exercise or
enforcement of any of their respective rights hereunder, (ii) the exercise of
their respective rights under this Agreement or under any other Indenture
Document, including the custody, preservation, use or operation of, or the sale
of, any of the Collateral, (iii) performance by the Collateral Agent of any
obligations of any Grantor that any Grantor has failed or refused to perform
with respect to the Collateral, (iv) bankruptcy, insolvency, receivership,
foreclosure, winding up or liquidation proceedings and defending or asserting
rights and claims of the Collateral Agent in respect thereof, by litigation or
otherwise, including expenses of insurance, or (v) the execution and delivery
and administration of this Agreement and the other Indenture Documents and any
agreement supplemental hereto or thereto, and any instruments of amendment,
waiver, further assurance, release or termination, including with respect to the
termination and/or release of any or all of the Liens in the Collateral provided
for in this Agreement and the other Security Documents. Any amounts payable by
any Grantor pursuant to this Section 7.7 shall be payable on demand.

 

35

--------------------------------------------------------------------------------


 

(h)                                 The Grantors, jointly and severally, shall
pay on demand all filing, registration and recording fees or re-filing,
re-registration and re-recording fees, and all federal, state, county and
municipal stamp taxes and other similar taxes, duties, imposts, assessments and
charges arising out of or in connection with the execution and delivery of this
Agreement, the Indenture, the other Indenture Documents and any agreement
supplemental hereto or thereto and any instruments of further assurance or
termination.

 

(i)                                     Except for action expressly provided for
herein and in the other Indenture Documents, the Collateral Agent shall be under
no obligation to exercise any of the rights or powers vested in it by this
Agreement or any other Indenture Document at the request, order or direction of
any Secured Party pursuant to the provisions of the Indenture or any other
Indenture Document, unless such Secured Party shall have offered to the
Collateral Agent security or indemnity satisfactory to the Collateral Agent
against the costs, expenses and liabilities that may be incurred by it in
compliance with such request, order or direction.

 

(j)                                    In no event shall the Collateral Agent or
any other Secured Party be liable or responsible for any funds or investments of
funds held by any Grantor or any Affiliates thereof.

 

Section 7.8                                    Appointment of Co-Collateral
Agent. In the event that the Collateral Agent appoints a Co-Collateral Agent or
Co-Collateral Agents in accordance with Section 7.7(a), such Co-Collateral
Agent(s) shall enter into an appointment agreement in a form satisfactory to the
Collateral Agent and such Co-Collateral Agent, and, upon acceptance of the
appointment, such Co-Collateral Agent shall be entitled to all of the rights,
privileges, limitations on liability and immunities afforded to and subject to
all the duties of the Collateral Agent hereunder and shall be deemed to be a
party to this Agreement for all purposes provided in this Section 7.8, in each
case, subject to the specific rights and duties vested in the Co-Collateral
Agent pursuant to such appointment agreement and related Security Documents. It
is accepted and acknowledged by the parties hereto that any Co-Collateral Agent
appointed in accordance with Section 7.7(a) and this Section 7.8 shall be
entitled to the payment of its fees and expenses as agreed to by the Issuer and,
without limitation of any of the other provisions of this Agreement, shall be
deemed to be an indemnified party under Section 8.17 with respect to any
liability arising under this Agreement or the other Indenture Documents without
need for further act by the Grantors.

 

ARTICLE VIII
GENERAL PROVISIONS

 

Section 8.1                                    Notices. All notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

 

(a)                                 if to the Collateral Agent, to it at:

 

U.S. Bank National Association
Corporate Trust Services
One Federal Street, 3rd Floor

 

36

--------------------------------------------------------------------------------


 

Boston, Massachusetts 02110
Attention: Alison Nadeau (VIVUS, Inc.)
Facsimile: 617-603-6683

 

(b)                                 if to the Trustee, to it at:

 

U.S. Bank National Association
Corporate Trust Services
One Federal Street, 3rd Floor
Boston, Massachusetts 02110
Attention: Alison Nadeau (VIVUS, Inc.)
Facsimile: 617-603-6683

 

(c)                                  if to any Grantor, to it at:

 

Vivus, Inc.
900 East Hamilton Avenue, Suite 550
Campbell, California 95008
Attention: Chief Financial Officer and General Counsel
Email: cfo@vivus.com

 

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto (and for
this purpose a notice to the Issuer shall be deemed to be a notice to each
Grantor). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service
or sent by facsimile or on the date five (5) Business Days after dispatch by
certified or registered mail if mailed, in each case delivered, sent or mailed
(properly addressed) to such party as provided in this Section 8.1 or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section 8.1. Notwithstanding the foregoing, notices to the
Collateral Agent shall only be effective upon actual receipt.

 

Section 8.2                                    Waiver of Notices. Unless
otherwise expressly provided herein, each Grantor hereby waives presentment,
demand, protest or notice (to the maximum extent permitted by applicable law) of
any kind in connection with this Agreement or any Collateral.

 

Section 8.3                                    Limitation on Collateral Agent’s
and Other Secured Parties’ Duty with Respect to the Collateral. The Collateral
Agent shall have no obligation to clean up or otherwise prepare the Collateral
for sale. The Collateral Agent and each Secured Party shall use reasonable care
with respect to the Collateral in its possession or under its control. Neither
the Collateral Agent nor any other Secured Party shall have any other duty as to
any Collateral in its possession or control or in the possession or control of
any agent or nominee of the Collateral Agent or such other Secured Party or any
income thereon (other than to account for proceeds therefrom) or as to the
preservation of rights against prior parties or any other rights pertaining
thereto. To the extent that applicable law imposes duties on the Collateral
Agent to exercise remedies in a commercially reasonable manner, and to the
extent permitted by applicable law, each Grantor acknowledges and agrees that it
would be commercially reasonable for the

 

37

--------------------------------------------------------------------------------


 

Collateral Agent (a) to fail to incur expenses deemed significant by the
Collateral Agent to prepare Collateral for disposition or otherwise to transform
raw material or work in process into finished goods or other finished products
for disposition, (b) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (c) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(d) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (e) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (f) to contact other Persons, whether or
not in the same business as such Grantor, for expressions of interest in
acquiring all or any portion of such Collateral, (g) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (h) to dispose of Collateral by
utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (i) to dispose of assets in wholesale
rather than retail markets, (j) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (k) to purchase insurance or credit
enhancements to insure the Collateral Agent against risks of loss, collection or
disposition of Collateral or to provide to the Collateral Agent a guaranteed
return from the collection or disposition of Collateral or (l) to the extent
deemed appropriate by the Collateral Agent, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist the
Collateral Agent in the collection or disposition of any of the Collateral. Each
Grantor acknowledges that the purpose of this Section 8.3 is to provide
non-exhaustive indications of what actions or omissions by the Collateral Agent
would be commercially reasonable in the Collateral Agent’s exercise of remedies
against the Collateral and that other actions or omissions by the Collateral
Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 8.3. Without limitation upon the foregoing,
nothing contained in this Section 8.3 shall be construed to grant any rights to
any Grantor or to impose any duties on the Collateral Agent that would not have
been granted or imposed by this Agreement or by applicable law in the absence of
this Section 8.3.

 

Section 8.4                                    Compromises and Collection of
Collateral. Each Grantor and the Collateral Agent recognize that setoffs,
counterclaims, defenses and other claims may be asserted by obligors with
respect to certain of the Accounts, that certain of the Accounts may be or
become uncollectible in whole or in part and that the expense and probability of
success in litigating a disputed Account may exceed the amount that reasonably
may be expected to be recovered with respect to an Account. In view of the
foregoing, each Grantor agrees that the Collateral Agent may at any time and
from time to time if an Event of Default has occurred and is continuing
compromise with the obligor on any Account, accept in full payment of any
Account such amount as the Collateral Agent in its sole discretion shall
determine or abandon any Account, and any such action by the Collateral Agent
shall be commercially reasonable so long as the Collateral Agent acts in good
faith based on information known to it at the time it takes any such action.

 

Section 8.5                                    Specific Performance of Certain
Covenants. Each Grantor acknowledges and agrees that a breach of any of the
covenants contained in Sections 4.2(a), 4.5,

 

38

--------------------------------------------------------------------------------


 

4.6, 4.7, 4.8, 4.10, 4.12, 5.1(j), 7.3(a), 7.6, 8.11, 8.17 and 8.18 will cause
irreparable injury to the Collateral Agent and the other Secured Parties and
that the Collateral Agent and the other Secured Parties have no adequate remedy
at law in respect of such breaches, and each Grantor therefore agrees, without
limiting the right of the Collateral Agent or the other Secured Parties to seek
and obtain specific performance of other obligations of any Grantor contained in
this Agreement, that the covenants of such Grantor contained in the Sections
referred to in this Section 8.5 shall be specifically enforceable against such
Grantor.

 

Section 8.6                                    Cumulative Remedies; No Prior
Recourse to Collateral. The enumeration herein of the Collateral Agent’s and the
Trustee’s rights and remedies is not intended to be exclusive, and such rights
and remedies are in addition to and not by way of limitation of any other rights
or remedies that the Collateral Agent and the Trustee may have under the UCC,
other applicable law or the Indenture Documents. The Collateral Agent and the
Trustee shall have the right, in their sole discretion, to determine which
rights and remedies are to be exercised and in which order. The exercise of one
right or remedy shall not preclude the exercise of any others, all of which
shall be cumulative. The Collateral Agent and the Trustee may, without
limitation, proceed directly against any Person liable therefor to collect the
Obligations without any prior recourse to the Collateral. No failure to exercise
and no delay in exercising, on the part of the Collateral Agent or the Trustee,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

 

Section 8.7                                    Limitation by Law; Severability
of Provisions. All rights, remedies and powers provided in this Agreement may be
exercised only to the extent that the exercise thereof does not violate any
applicable provision of law, and all the provisions of this Agreement are
intended to be subject to all applicable mandatory provisions of law that may be
controlling and to be limited to the extent necessary so that they shall not
render this Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part. The illegality or unenforceability of any
provision of this Agreement or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Agreement or any instrument or agreement required
hereunder.

 

Section 8.8                                    Reinstatement. This Agreement
shall remain in full force and effect and continue to be effective should any
petition be filed by or against any Grantor for liquidation or reorganization,
should any Grantor become insolvent or make an assignment for the benefit of any
creditor or creditors or should a receiver or trustee be appointed for all or
any significant part of such Grantor’s assets. This Agreement shall continue to
be effective or be reinstated, as the case may be, if at any time when there is
or has been more than one Grantor payment and performance of the Obligations, or
any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a “voidable preference”, “fraudulent conveyance” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

 

39

--------------------------------------------------------------------------------


 

Section 8.9                                    Binding Effect. The provisions of
this Agreement shall be binding upon and inure to the benefit of the respective
representatives, successors and permitted assigns of the parties hereto;
provided, however, no Grantor shall assign or delegate any of its rights or
duties hereunder without the prior written consent of the Collateral Agent and
the Trustee (other than pursuant to a transaction permitted under the
Indenture), and any attempted assignment without such consent shall be null and
void. The rights and benefits of the Collateral Agent and the Trustee hereunder
shall, if such Persons so agree, inure to any party acquiring any interest in
the Obligations or any part thereof in accordance with the terms hereof or of
the Indenture.

 

Section 8.10                             Survival of Representations. All
covenants, agreements, representations and warranties made by the Grantors in
the Indenture Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other
Indenture Document shall be considered to have been relied upon by the Secured
Parties and shall survive the execution and delivery of the Indenture Documents
and the purchase of the Securities by the Purchasers, regardless of any
investigation made by any Secured Party or on its behalf and notwithstanding
that the Collateral Agent, the Trustee or any other Secured Party may have had
notice or knowledge of any Default or incorrect representation or warranty and
shall continue in full force and effect as long as any Obligation (except for
contingent indemnities and cost and reimbursement obligations to the extent no
claim has been made) remains unpaid. Notwithstanding anything to the contrary
set forth herein, the provisions of Section 8.17 and Section 8.18 shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Securities or the
termination of this Agreement or any other Indenture Document.

 

Section 8.11                             Guaranties; Third Party Joinder.
Promptly upon creation or acquisition of any Subsidiary of a Grantor, such
Grantor shall, to the extent required pursuant to the terms of the Indenture,
cause such Subsidiary to become a Grantor by executing and delivering to the
Collateral Agent such an instrument in the form of Exhibit C hereto and other
instruments, certificates and agreements as the Collateral Agent may reasonably
request. Upon execution and delivery of such instruments, certificates and
agreements, such newly created or acquired Subsidiary shall automatically become
a Grantor and thereupon shall have all of the rights, benefits, duties and
obligations of a Grantor under the Indenture Documents.

 

Section 8.12                             Captions. The captions contained in
this Agreement are for convenience of reference only, are without substantive
meaning and should not be construed to modify, enlarge or restrict any
provision.

 

Section 8.13                             Termination and Release. This Agreement
and the security interests granted hereby shall terminate in accordance with the
Indenture.

 

Section 8.14                             Entire Agreement. This Agreement taken
together with the other Indenture Documents embody the entire agreement and
understanding between each Grantor and the Collateral Agent relating to the
Collateral and supersede all prior agreements and understandings between any
Grantor and the Collateral Agent relating to the Collateral.

 

40

--------------------------------------------------------------------------------


 

Section 8.15                             Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)                                 THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW), EXCEPT TO THE EXTENT THAT LOCAL LAW GOVERNS
THE CREATION, PERFECTION, PRIORITY OR ENFORCEMENT OF SECURITY INTERESTS.

 

(b)                                 EACH PARTY HERETO HEREBY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS OF COMPETENT
JURISDICTION IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN ANY SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 8.1. NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

Section 8.16                             Waiver of Jury Trial. EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.16.

 

Section 8.17                             Indemnity. EACH GRANTOR AGREES, JOINTLY
AND SEVERALLY, TO DEFEND, INDEMNIFY AND HOLD THE COLLATERAL AGENT, THE TRUSTEE
AND EACH OF THEIR RELATED PERSONS (EACH, AN “INDEMNIFIED PERSON”) HARMLESS FROM
AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, CHARGES, EXPENSES AND DISBURSEMENTS (INCLUDING
ATTORNEY COSTS) OF ANY KIND OR NATURE WHATSOEVER THAT MAY AT ANY TIME (INCLUDING
AT ANY TIME FOLLOWING THE TERMINATION, RESIGNATION OR REPLACEMENT OF THE
COLLATERAL AGENT OR THE TRUSTEE) BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST
ANY SUCH PERSON IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT, THE
INDENTURE OR ANY OTHER INDENTURE DOCUMENT OR ANY DOCUMENT CONTEMPLATED BY OR
REFERRED TO HEREIN OR THEREIN, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR ANY ACTION TAKEN OR OMITTED BY ANY SUCH PERSON UNDER OR IN
CONNECTION WITH ANY OF THE FOREGOING, INCLUDING WITH RESPECT TO ANY
INVESTIGATION, LITIGATION, OR PROCEEDING

 

41

--------------------------------------------------------------------------------


 

(INCLUDING ANY INSOLVENCY PROCEEDING OR APPELLATE PROCEEDING) RELATED TO OR
ARISING OUT OF THIS AGREEMENT OR ANY OTHER INDENTURE DOCUMENT WITH RESPECT TO
THE COLLATERAL, WHETHER OR NOT ANY INDEMNIFIED PERSON IS A PARTY
THERETO, INCLUDING ANY SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, CHARGES, EXPENSES AND
REIMBURSEMENTS RESULTING FROM THE NEGLIGENCE OF SUCH INDEMNIFIED PERSON (ALL THE
FOREGOING, COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”); PROVIDED THAT THE
GRANTORS SHALL HAVE NO OBLIGATION HEREUNDER TO ANY INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES TO THE EXTENT SUCH INDEMNIFIED LIABILITIES
RESULT PRIMARILY FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
INDEMNIFIED PERSON OR ITS RESPECTIVE AFFILIATES, AS FINALLY DETERMINED BY A
COURT OF COMPETENT JURISDICTION. THE AGREEMENTS IN THIS SECTION 8.17 SHALL
SURVIVE PAYMENT OF ALL OTHER OBLIGATIONS AND ANY TERMINATION OR EXPIRATION OF
THIS AGREEMENT OR ANY OTHER INDENTURE DOCUMENT.

 

Section 8.18                             Limitation of Liability. NO CLAIM
MAY BE MADE BY ANY GRANTOR OR OTHER PERSON AGAINST THE COLLATERAL AGENT, THE
TRUSTEE OR THE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS OR THEIR
RESPECTIVE RELATED PERSONS OF ANY OF THEM FOR ANY SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT
OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, THE INDENTURE OR ANY OTHER INDENTURE DOCUMENT OR
ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH, AND EACH GRANTOR
HEREBY IRREVOCABLY WAIVES, RELEASES AND AGREES NOT TO SUE UPON OR BRING IN ANY
JUDICIAL, ARBITRAL OR ADMINISTRATIVE FORUM ANY CLAIM FOR SUCH DAMAGES, WHETHER
OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR. THE
AGREEMENTS IN THIS SECTION 8.18 SHALL SURVIVE PAYMENT OF ALL OTHER OBLIGATIONS
AND ANY TERMINATION OR EXPIRATION OF THIS AGREEMENT OR ANY OTHER INDENTURE
DOCUMENT.

 

Section 8.19                             Currency of Account; Conversion of
Currency; Foreign Exchange Restrictions.

 

(a)                                 U.S. Dollars are the sole currency of
account and payment for all sums payable by the Grantors under or in connection
with this Agreement, including damages related thereto. Any amount received or
recovered in a currency other than U.S. Dollars by the Trustee, the Collateral
Agent or any other Secured Party (whether as a result of, or as a result of the
enforcement of, a judgment or order of a court of any jurisdiction, in the
winding-up or dissolution of any Grantor or otherwise) in respect of any sum
expressed to be due to it from a Grantor shall only constitute a discharge to
the Grantor to the extent of the U.S. Dollar amount, which the recipient is able
to purchase with the amount so received or recovered in that other currency on
the date of that receipt or recovery (or, if it is not practicable to make that
purchase on that date, on the first date on which it is practicable to do so).
If that U.S. Dollar amount is

 

42

--------------------------------------------------------------------------------


 

less than the U.S. Dollar amount expressed to be due to the recipient under the
applicable Obligations, the Grantors shall indemnify it against any loss
sustained by it as a result as set forth in Section 8.19(b). In any event, the
Grantors shall indemnify the recipient against the cost of making any such
purchase. For the purposes of this Section 8.19, it will be sufficient for the
holder of any Obligations to certify in a satisfactory manner (indicating
sources of information used) that it would have suffered a loss had an actual
purchase of U.S. Dollars been made with the amount so received in that other
currency on the date of receipt or recovery (or, if a purchase of U.S. Dollars
on such date had not been practicable, on the first date on which it would have
been practicable, it being required that the need for a change of date be
certified in the manner mentioned above).

 

(b)                                 The Grantors, jointly and severally,
covenant and agree that the following provisions shall apply to conversion of
currency in the case of this Agreement:

 

(i)                                     if for the purpose of obtaining judgment
in, or enforcing the judgment of, any court in any country, it becomes necessary
to convert into a currency (the “Judgment Currency”) an amount due in any other
currency (the “Base Currency”), then the conversion shall be made at the rate of
exchange prevailing on the Business Day before the day on which the judgment is
given or the order of enforcement is made, as the case may be (unless a court
shall otherwise determine);

 

(ii)                                  if there is a change in the rate of
exchange prevailing between the Business Day before the day on which the
judgment is given or an order of enforcement is made, as the case may be (or
such other date as a court shall determine), and the date of receipt of the
amount due, the Grantors will pay such additional (or, as the case may be, such
lesser) amount, if any, as may be necessary so that the amount paid in the
Judgment Currency when converted at the rate of exchange prevailing on the date
of receipt will produce the amount in the Base Currency originally due; and

 

(iii)                               in the event of the winding-up of any
Grantor at any time while any amount or damages owing under this Agreement, or
any judgment or order rendered in respect thereof, shall remain outstanding, the
Grantors shall indemnify and hold the Trustee, the Collateral Agent and the
other Secured Parties harmless against any deficiency arising or resulting from
any variation in rates of exchange between (A) the date as of which the non-U.S.
currency equivalent of the amount due or contingently due under this Agreement
(other than under this subsection (b)(iii)) is calculated for the purposes of
such winding-up and (B) the final date for the filing of proofs of claim in such
winding-up (which shall be the date fixed by the liquidator or otherwise in
accordance with the relevant provisions of applicable law as being the latest
practicable date as at which liabilities of such Grantor may be ascertained for
such winding-up prior to payment by the liquidator or otherwise in respect
thereof).

 

(c)                                  The obligations contained in this
Section 8.19 shall constitute separate and independent obligations from the
other obligations of the Grantors under this Agreement, shall give rise to
separate and independent causes of action against the Grantors, shall apply
irrespective of any waiver or extension granted by the Trustee or the Collateral
Agent or either of them from time to time and shall continue in full force and
effect notwithstanding any judgment

 

43

--------------------------------------------------------------------------------


 

or order or the filing of any proof of claim in the winding-up of any Grantor
for a liquidated sum in respect of amounts due hereunder (other than under
subsection (b)(iii) above) or under any such judgment or order. Any such
deficiency as aforesaid shall be deemed to constitute a loss suffered by the
Trustee, the Collateral Agent or any other Secured Party, as the case may be,
and no proof or evidence of any actual loss shall be required by any Grantor or
the liquidator or otherwise or any of them. In the case of subsection
(b)(iii) above, the amount of such deficiency shall not be deemed to be reduced
by any variation in rates of exchange occurring between the said final date and
the date of any liquidating distribution.

 

(d)                                 For purposes of this Section 8.19, the term
“rate(s) of exchange” shall mean the rate of exchange quoted by Reuters at 10:00
a.m. (New York City time) for spot purchases of the Base Currency with the
Judgment Currency other than the Base Currency and includes any premiums and
costs of exchange payable.

 

Section 8.20                             Counterparts. This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, and all such counterparts shall together constitute one and the same
Agreement. Any counterpart may be executed by facsimile or other electronic
transmission, and such facsimile or other electronic transmission shall be
deemed an original.

 

Section 8.21                             Amendments. Other than as permitted
pursuant to the Indenture, neither this Agreement nor any provision hereof may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Collateral Agent, the Trustee and the Grantor or
Grantors with respect to which such waiver, amendment or modification is to
apply, subject to any consent that may be required in accordance with
Section 9.02 of the Indenture.

 

Section 8.22                             Conflicts with Other Agreements.

 

(a)                                 In the event of any conflict or
inconsistency between the provisions of this Agreement and any Foreign Security
Document with respect to the Collateral intended to be pledged or assigned for
security purposes under such Foreign Security Document, the provisions of such
Foreign Security Document shall control and take priority.

 

(b)                                 In the case of a conflict between this
Agreement and the Mortgages with respect to Collateral that is Real Estate, the
Mortgages shall govern. In all other conflicts between this Agreement and the
Mortgages, this Agreement shall govern.

 

Section 8.23                             Incorporation by Reference. It is
expressly understood and agreed that U.S. Bank National Association is entering
into this Agreement solely in its capacity as Collateral Agent and as Trustee as
appointed pursuant to the Indenture and shall be entitled to all of the rights,
privileges, immunities and protections under the Indenture as if such rights,
privileges, immunities and protections were set forth herein.

 

Section 8.24                             English Language. All certificates,
reports, notices and other documents and communications given or delivered by
any party hereto pursuant to this Agreement or any other Indenture Document
shall be in English or, if not in English,

 

44

--------------------------------------------------------------------------------


 

accompanied by a certified English translation thereof. The English version of
any such document shall control the meaning of the matters set forth herein.

 

{Signature Pages Follow}

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

VIVUS, INC.

 

 

 

 

By:

/s/ John P. Amos

 

 

Name: John P. Amos

 

 

Title:   Chief Executive Officer

 

{Signature Page to the Collateral Agreement}

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

 

By:

/s/ Alison D.B. Nadeau

 

 

Name: Alison D.B. Nadeau

 

 

Title:   Vice President

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Trustee

 

 

 

 

By:

/s/ Alison D.B. Nadeau

 

 

Name: Alison D.B. Nadeau

 

 

Title:   Vice President

 

{Signature Page to the Collateral Agreement}

 

--------------------------------------------------------------------------------


 

Schedule 1.2

 

UCC Filing Offices

 

1.              Secretary of State of the State of Delaware

 

Schedule 1.2-1

--------------------------------------------------------------------------------


 

Schedule 3.1

 

Mortgage Filing Offices

 

None.

 

Schedule 3.1-1

--------------------------------------------------------------------------------


 

Schedule 3.12

 

Leased Property

 

Address

 

Owned or Leased

 

Name of Owner, if Leased

900 E. Hamilton Ave, Suite

550, Campbell, CA 95008

 

Leased

 

SteelWave

 

Schedule 3.12-1

--------------------------------------------------------------------------------


 

Schedule 3.15

 

Location of Grantor

 

Location determined in accordance with Section 9-307 of the UCC

 

Grantor

 

Location

VIVUS, Inc.

 

Delaware

 

Schedule 3.15-1

--------------------------------------------------------------------------------


 

Schedule 4.13

 

Certain Post-Closing Obligations

 

1.              The Issuer shall, no later than thirty (30) calendar days
following the Effective Date, enter into an Account Control Agreement with
respect to each of the accounts disclosed in Section 9 of the Issuer’s
Perfection Certificate delivered on or prior to the Effective Date.

 

2.              To the extent obtainable using commercially reasonable efforts,
no later than sixty (60) calendar days following the Effective Date, the Issuer
shall execute and deliver bailee agreements to be entered into among the Issuer,
the Collateral Agent and each of the following warehouseman, bailees, agents or
processors referred to in the Issuer’s Perfection Certificate delivered on or
prior to the Effective Date: (a) Catalent; (b) Cardinal; (c) Sanofi; and
(d) Nordmark.

 

3.              The Issuer shall, no later than ninety (90) calendar days
following the Effective Date, cause Willow Biopharma Inc. to enter into (a) an
Account Control Agreement with respect to any and all deposit accounts,
securities accounts and commodity accounts with the Collateral Agent and the
applicable bank, securities intermediary or commodity intermediary with which
such account or accounts are held and (b) all other related agreements,
documents and instruments, including any pledge agreement from Willow BioPharma
Inc. in favor of the Collateral Agent with respect to any such accounts.

 

4.              The Issuer shall, no later than one hundred and eighty (180)
calendar days following the Effective Date, dissolve or otherwise terminate, or
cause the dissolution or termination of, the following Restricted Subsidiaries
of the Issuer, and provide evidence thereof to the Collateral Agent:  (a) VIVUS
UK LIMITED, a private limited company organized and existing under the laws of
the United Kingdom, (b) VIVUS LIMITED, organized and existing under the laws of
Bermuda, (c) VIVUS International, L.P., organized and existing under the laws of
Bermuda, (d) VIVUS INTERNATIONAL LIMITED, organized and existing under the laws
of Ireland and (e) VIVUS REAL ESTATE LLC, a limited liability company organized
and existing under the laws of the State of New Jersey.

 

Schedule 4.13-1

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Perfection Certificate

 

PERFECTION CERTIFICATE

 

                                      ,     

 

The undersigned, the Chief Financial Officer of VIVUS, Inc., a Delaware
corporation (the “Company”), hereby certifies on behalf of the Company to U.S.
Bank National Association, in its capacity as collateral agent (the “Collateral
Agent”) and in its capacity as trustee (the “Trustee”) for the holders of
10.375% Senior Secured Notes due 2023 (the “Notes”) issued by the Company and
purchased by one or more funds managed by Athyrium Capital Management, LP, that
each of the following statements is true and correct in all material respects
(other than the statements in items 1 and 2 below which shall be true and
correct in all respects) as of the date hereof and as of the date of issuance of
the Notes:

 

1.                                      Name.  The exact legal name of the
Company as that name appears on its charter, certificate of formation,
certificate of incorporation, articles of incorporation or other public organic
record is as follows:

 

[·]

 

2.                                      Addresses and Other Identifying Factors.

 

a)             The following is the current registered address of the Company:
[·]

 

b)             The following is the current mailing address of the Company (if
different from its registered address): [·]

 

c)              The following lists the address for each current place of
business for the Company (if different from its registered address or mailing
address) and, if more than one place of business, its chief executive office:
[·]

 

d)             The following is the type of organization of the Company: [·]

 

e)              The following is the sole jurisdiction of the Company’s
incorporation, formation or organization, as applicable: [·]

 

If the Company has more than one jurisdiction, please explain:

 

f)               The following is the Company’s government-issued organizational
identification number (state “None” if the jurisdiction does not issue such a
number): [·]

 

3.                                      Other Names, Etc.

 

a)             The following is a list of all other names (including fictitious
names, d/b/a’s, trade names or similar appellations and names on tax returns)
used by the Company, or any other

 

--------------------------------------------------------------------------------


 

business or organization to which the Company became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, now or at any time during the past five years: [·]

 

b)             Attached hereto as Schedule 3 is the information required in
Sections 1 and 2 for any other business or organization listed in
Section 3(a) to which the Company became the successor by merger, consolidation,
acquisition, change in form, nature or jurisdiction of organization or
otherwise, now or at any time during the past five years.

 

4.                                      Other Current Locations.

 

a)             The following are all other locations where the Company maintains
any books or records relating to the Company’s accounts, instruments, chattel
paper, general intangibles or mobile goods:

 

Address

 

Description of Property

 

 

 

 

 

 

 

 

 

 

b)             The following are all other locations where any inventory or
equipment of the Company is located or stored (other than inventory and
equipment in transit):

 

 

 

Address

 

Description of Inventory/Equipment

(i)

 

 

 

 

 

c)              The following are the names and addresses of all persons or
entities other than the Company, such as bailees, lessees, consignees,
warehousemen, purchasers of chattel paper, or other third parties which have
possession or are intended to have possession of the Company’s instruments,
chattel paper, inventory or equipment (other than inventory and equipment in
transit) and a brief description of the arrangement between such person or
entity and the Company: [·]

 

5.                                      Prior Locations.

 

a)             Set forth below is the information required by Sections 2(c) and
4(a) with respect to each place of business location previously maintained by
the Company at any time during the past five years:

 

Address

 

Chief Executive Office

 

 

 

 

 

 

 

 

 

 

b)             Set forth below is the information required by Sections 4(b) and
4(c) with respect to each other location at which, or other person or entity
with which, the Company’s inventory or equipment has been previously held at any
time during the past twelve months: [·]

 

2

--------------------------------------------------------------------------------


 

6.                                      Drug Applications.  Attached hereto as
Schedule 6 is a complete list of each active or pending drug application and
each such abbreviated drug application or similar filing, registration, notice
(or the like) to manufacture, use, store, import, export, transport, market,
promote, sell or place on the market any pharmaceutical product as to which the
Company is the applicant, filer, owner, holder or licensee, in any and all
jurisdictions.  (Please also indicate the applicable jurisdiction(s).)

 

7.                                      Securities, Instruments and Other
Investment Property.  Attached hereto as Schedule 7 is a complete list of all
stocks, bonds, debentures, notes, instruments and other securities and
investment property owned by the Company.  (Please provide name of issuer,
jurisdiction of organization of issuer, a description of security or investment
property, and value;   for any securities of a subsidiary or affiliate, please
also indicate the relationship with—and the percentage ownership of—such
entity.)

 

8.                                      Other Registered Collateral.  The
following is a complete list of all other inventory, equipment and other goods
of the Company which are subject to a registration statute of any jurisdiction
(provide description of covered goods and indicate registration system and
jurisdiction), other than motor vehicles and assets subject to certificates of
title: [·]

 

9.                                      Bank Accounts.  The following is a
complete list of all accounts (including deposit, securities and commodity
accounts) maintained by the Company (provide name and address of institution,
type of account and account number):

 

Name of Institution

 

Address

 

Type of
Account

 

Account Number

 

Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10.                               Unusual Transactions.  Except for those
purchases, acquisitions and other transactions described on Schedule 3 or on
Schedule 10 attached hereto, all of the Company’s assets and property have been
acquired in the ordinary course of the Company’s business and, as to material
goods owned by the Company, consists of goods which have been acquired by the
Company in the ordinary course from a person or entity in the business of
selling goods of that kind. (Please provide on such Schedule the names and
addresses of all entities from whom such assets, property or material goods were
purchased, the date of such acquisition and the type of property acquired.)

 

11.                               Commercial Tort Claims.  Attached hereto as
Schedule 11 is a brief written description of each and every commercial tort
claim in excess of $250,000 which the Company holds.   (Please describe with
particularity.)

 

12.                               Real Estate Collateral.  Attached hereto as
Schedule 12 are all the locations where the Company owns or leases any real
property (including any fixtures) and an indication of whether such real
property is owned or leased by the Company.

 

3

--------------------------------------------------------------------------------


 

13.                               Licenses and Permits.  Attached hereto as
Schedule 13 are all licenses, permits (including environmental), authorizations
or certifications (and the like) issued by any federal, state, local or foreign
government to the Company or with respect to its assets, properties or business,
and the name of the issuing governmental authority.  (If issued by a particular
governmental agency, please include the name of such agency.)

 

14.                               Material Contracts.  Attached hereto as
Schedule 14 are all material contracts to which the Company is a party or in
which the Company has an interest, including whether such contract has a
non-assignability provision which would require the other party’s or another
party’s consent to the granting of a security interest in such contract.

 

15.                               Property Subject to Liens.  Attached hereto as
Schedule 15 is a description of all property of the Company that is subject to a
lien or other encumbrance. (Please include description of property, location of
property, and name of secured party.)

 

[Signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has signed this Certificate as of the date first
written above.

 

 

VIVUS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:  [·]

 

 

Title:     [·]

 

[Signature Page to Perfection Certificate]

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

to Perfection Certificate

 

Business or organization to which the Company became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise

 

[·]

 

--------------------------------------------------------------------------------


 

SCHEDULE 6

to Perfection Certificate

 

Drug Applications

 

Product

 

Number

 

Region

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 7

to Perfection Certificate

 

Securities and Investment Property

 

Issuer

 

Jurisdiction

 

Description of Interests

 

Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Additional Information on Securities of Subsidiaries and Affiliates

 

Issuer

 

Relationship

 

Percentage of Ownership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 10

to Perfection Certificate

 

Unusual Transactions

 

[·]

 

--------------------------------------------------------------------------------


 

SCHEDULE 11

to Perfection Certificate

 

Commercial Tort Claims

 

[·]

 

--------------------------------------------------------------------------------


 

SCHEDULE 12

to Perfection Certificate

 

Locations of Real Property

 

Address

 

Owned or Leased

 

Name of Owner, if Leased

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 13

to Perfection Certificate

 

Licenses, Permits, Authorizations, Certifications

 

State

 

Board

 

License Type

 

LICENSE #

 

SITE
LICENSED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 14

to Perfection Certificate

 

Material Agreements

 

Product

 

Agreement
Effective
Date

 

Company Name

 

Notice Requirements

 

Description of
Agreement

 

Assignable?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 15

to Perfection Certificate

 

Property Subject to Liens / Encumbrances

 

[·]

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Amendment

 

This Amendment dated as of {          }, 20{  } is delivered pursuant to
Section 4.2 of the Agreement (as defined below). All defined terms used herein
shall have the meanings ascribed thereto or incorporated by reference in the
Agreement. The undersigned agrees that this Amendment may be attached to that
certain Collateral Agreement, dated as of June 8, 2018, between the undersigned,
as a Grantor, VIVUS, Inc., as the Issuer, the other Grantors party thereto, U.S.
Bank National Association, as the Trustee, and U.S. Bank National Association,
as the Collateral Agent (the “Agreement”), and that the Collateral consisting of
Commercial Tort Claims listed on Schedule I to this Amendment shall be and
become a part of the Collateral referred to in said Agreement and shall secure
all Obligations referred to in said Agreement.

 

 

(INSERT NAME OF GRANTOR}

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

{Attach Schedule I to Amendment describing Commercial Tort Claims with
particularity}

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Supplement

 

This SUPPLEMENT NO. {  } dated as of {         }, 20{  } (this “Supplement”) is
to the Collateral Agreement dated as of June 8, 2018 (the “Agreement”) among
VIVUS, Inc., a Delaware corporation (the “Issuer”), the other GRANTORS (as
defined therein) party thereto, U.S. BANK NATIONAL ASSOCIATION, as trustee
(including its successors under the Indenture (as defined below), in such
capacity, the “Trustee”), and U.S. BANK NATIONAL ASSOCIATION, as collateral
agent for the Secured Parties (as defined therein) (including its successors
under the Indenture, in such capacity, the “Collateral Agent”). Capitalized
terms used in this Supplement and not otherwise defined herein shall have the
meanings assigned to such terms in the Indenture or, if not defined therein, in
the Agreement.

 

WHEREAS, reference is hereby made to that certain Indenture dated as of June 8,
2018 (as amended, extended, renewed, restated, supplemented, waived or otherwise
modified from time to time, the “Indenture”) among the Issuer, the Guarantors
from time to time party thereto, the Trustee and the Collateral Agent;

 

WHEREAS, Section 8.11 of the Agreement provides that Subsidiaries shall become
Grantors under the Agreement to the extent required pursuant to the terms of the
Indenture by execution and delivery of an instrument in the form of this
Supplement; and

 

WHEREAS, the undersigned (the “New Grantor”) is executing this Supplement in
accordance with the requirements of the Indenture Documents to become a Grantor
under the Agreement.

 

Accordingly, the Collateral Agent and the New Grantor agree as follows:

 

SECTION 1.                            In accordance with Section 8.11 of the
Agreement, the New Grantor by its signature below becomes a Grantor under the
Agreement with the same force and effect as if originally named therein as a
Grantor, and the New Grantor hereby expressly assumes, and hereby agrees to
perform and observe, each and every one of the covenants, rights, promises,
agreements, terms, conditions, obligations, appointments, duties and liabilities
applicable to it as a Grantor thereunder and all other Indenture Documents
applicable to it as a Grantor under the Agreement. By virtue of the foregoing,
the New Grantor hereby accepts and assumes any liability of a Grantor (as to
itself only) related to each representation, warranty, covenant or obligation
made by a Grantor (as to itself only and after giving effect to this Supplement)
in the Agreement and hereby expressly affirms, as of the date hereof, each of
such representations, warranties, covenants and obligations (after giving effect
to this Supplement). In furtherance of the foregoing, the New Grantor, as
security for the payment and performance in full of the Obligations, does hereby
create and grant to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, their successors and assigns, a Lien on and in
all of the New Grantor’s right, title and interest in and to the Collateral of
the New Grantor. Each reference to a “Grantor” in the Agreement shall be deemed
to include the New Grantor. The Agreement is hereby incorporated herein by
reference.

 

--------------------------------------------------------------------------------


 

SECTION 2.                            The New Grantor represents and warrants to
the Collateral Agent and the other Secured Parties that (a) the New Grantor has
the requisite {corporate, partnership or company} power and authority to enter
into and perform its obligations under this Supplement and that this Supplement
has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity, (b) the representations
and warranties set forth in the Agreement (after giving effect to this
Supplement) are true and correct in all material respects on and as of the date
hereof as such representations and warranties apply to the New Grantor (except
to the extent that any such representations and warranties expressly relate to
an earlier date) with the same force and effect as if made on the date hereof
and (c) as of the date hereof, the New Grantor is “located” (as such term is
used in Article 9-307 of the UCC) in {name of state or foreign country}.

 

SECTION 3.                            This Supplement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Supplement shall become effective when
the Collateral Agent shall have received a counterpart of this Supplement that
bears the signature of the New Grantor and the Collateral Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission or by email shall be as effective as delivery of a
manually signed counterpart of this Supplement.

 

SECTION 4.                            The New Grantor hereby represents and
warrants that set forth on Schedule I attached hereto is a copy of a fully
completed Perfection Certificate executed by the New Grantor. The information
contained in the Perfection Certificate delivered by the New Grantor is correct
and complete in all material respects as of the date hereof. The information set
forth in Schedule I attached hereto is hereby added to the information
referenced in the Agreement by reference to Perfection Certificates.

 

SECTION 5.                            Except as expressly supplemented hereby,
the Agreement shall remain in full force and effect.

 

SECTION 6.                         THIS SUPPLEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW), EXCEPT TO THE EXTENT THAT LOCAL LAW GOVERNS
THE CREATION, PERFECTION, PRIORITY OR ENFORCEMENT OF SECURITY INTERESTS.

 

SECTION 7.                            In case any one or more of the provisions
contained in this Supplement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and in the Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace

 

--------------------------------------------------------------------------------


 

the invalid, illegal or unenforceable provisions with valid provisions, the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 8.                            All communications and notices hereunder
shall be in writing and given as provided in Section 8.1 of the Agreement.

 

SECTION 9.                            The New Grantor agrees to reimburse the
Collateral Agent for its reasonable out-of-pocket expenses in connection with
this Supplement as required by the Agreement.

 

SECTION 10.                     It is expressly understood and agreed that U.S.
Bank National Association is entering into this Supplement solely in its
capacity as Collateral Agent as appointed pursuant to the Indenture and shall be
entitled to all of the rights, privileges, immunities and protections under the
Indenture as if such rights, privileges, immunities and protections were set
forth herein.

 

{Signature page follows}

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Agreement as of the day and year first above written.

 

 

 

(INSERT NAME OF NEW GRANTOR}

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Jurisdiction of Formation:

 

 

Location of Chief Executive Office:

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

{Attach Perfection Certificate as Schedule I to Supplement

 

--------------------------------------------------------------------------------